 
EXHIBIT 10.A


--------------------------------------------------------------------------------

 
 
 
EXECUTION VERSION
 
 
THIRD AMENDED AND RESTATED
 
CREDIT AGREEMENT
 
dated as of
 
November 16, 2007
 
among
 
EL PASO CORPORATION,
 
EL PASO NATURAL GAS COMPANY and
 
TENNESSEE GAS PIPELINE COMPANY,
 
as Borrowers
 
The Lenders Party Hereto
 
and
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent and Collateral Agent
 
___________________________
 
CITICORP NORTH AMERICA, INC.,
 
Syndication Agent
 
ABN AMRO BANK N.V., BANK OF AMERICA, N.A. and
DEUTSCHE BANK SECURITIES INC.,
 
Co-Documentation Agents
 
CITIGROUP GLOBAL MARKETS INC. and J.P. MORGAN SECURITIES INC.,
 
as Joint Bookrunners and Co-Lead Arrangers
 


--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 



ARTICLE 1
DEFINITIONS
 
 Page
Section 1.01
 
Defined Terms
1
Section 1.02
 
Terms Generally
22
Section 1.03
 
Accounting Terms; GAAP
22
       
ARTICLE 2
THE CREDITS
 
 
Section 2.01
 
Commitments
23
Section 2.02
 
Loans and Borrowings
23
Section 2.03
 
Requests for Borrowings
23
Section 2.04
 
Letters of Credit
24
Section 2.05
 
Fundings of Borrowings
28
Section 2.06
 
Interest Elections
29
Section 2.07
 
Optional and Mandatory Termination and Reduction of Commitments
30
Section 2.08
 
Repayment of Loans; Evidence of Debt
31
Section 2.09
 
Optional and Mandatory Prepayment of Loans
32
Section 2.10
 
Fees
32
Section 2.11
 
Interest
33
Section 2.12
 
Alternate Rate of Interest
34
Section 2.13
 
Increased Costs
34
Section 2.14
 
Break Funding Payments
36
Section 2.15
 
Taxes
36
Section 2.16
 
Payments Generally; Pro Rata Treatment; Sharing of Set-Offs
37
Section 2.17
 
Mitigation Obligations; Replacement of Lenders
39
       
ARTICLE 3
CONDITIONS
 
 
Section 3.01
 
Effective Date; Conditions to Initial Credit Event
40
Section 3.02
 
Each Credit Event
42
Section 3.03
 
Changes in Lenders And Commitments
43
       
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
 
 
Section 4.01
 
Organization; Powers
44
Section 4.02
 
Authorization
44
Section 4.03
 
Governmental Approvals; No Conflicts
44
Section 4.04
 
Binding Obligation; Enforceability
44
Section 4.05
 
Financial Condition
44
Section 4.06
 
Compliance with Laws and Agreements
45
Section 4.07
 
Litigation
45
Section 4.08
 
Taxes
46
Section 4.09
 
Properties
46
Section 4.10
 
ERISA
46
Section 4.11
 
Investment Company Act
47
Section 4.12
 
Federal Reserve Regulations
47
Section 4.13
 
Collateral
47
Section 4.14
 
Environmental Matters
47
Section 4.15
 
Disclosure
47
Section 4.16
 
Subsidiaries
47
       
ARTICLE 5
AFFIRMATIVE COVENANTS
 
 
Section 5.01
 
Preservation of Existence
48
Section 5.02
 
Compliance with Laws
48
Section 5.03
 
Visitation Rights
48
Section 5.04
 
Books and Records
48
Section 5.05
 
Maintenance of Properties
48
Section 5.06
 
Maintenance of Insurance
48
Section 5.07
 
Security Interests in Collateral
49
Section 5.08
 
Reporting Requirements
49
Section 5.09
 
Collateral Reporting
51
       
ARTICLE 6
NEGATIVE COVENANTS
 
 
Section 6.01
 
Liens
51
Section 6.02
 
Financial Covenants
53
Section 6.03
 
Debt
53
Section 6.04
 
Disposition of Property or Assets
54
Section 6.05
 
Mergers
56
Section 6.06
 
Use of Proceeds
57
Section 6.07
 
Transactions with Affiliates
57
Section 6.08
 
Restrictive Agreements
57
       
ARTICLE 7
EVENTS OF DEFAULT
 
         
ARTICLE 8
COMPANY GUARANTEE
 
 
Section 8.01
 
Company Guarantee
61
Section 8.02
 
No Subrogation
62
Section 8.03
 
Amendments, etc. with Respect to the Obligations
62
Section 8.04
 
Guarantee Absolute and Unconditional
62
Section 8.05
 
Reinstatement
63
       
ARTICLE 9
THE AGENTS
 
         
ARTICLE 10
MISCELLANEOUS
 
 
Section 10.01
 
Notices
65
Section 10.02
 
Waivers; Amendments
67
Section 10.03
 
Expenses; Indemnity; Damage Waiver
69
Section 10.04
 
Successors and Assigns
70
Section 10.05
 
Survival
74
Section 10.06
 
Counterparts; Integration; Effectiveness
74
Section 10.07
 
Severability
74
Section 10.08
 
Right of Setoff
74
Section 10.09
 
Governing Law; Jurisdiction; Consent to Service of Process
75
Section 10.10
 
Waiver Of Jury Trial
75
Section 10.11
 
Headings
76
Section 10.12
 
Confidentiality
76
Section 10.13
 
Security Agreement
77
Section 10.14
 
Amendment and Restatement and Continuing Effect
77
Section 10.15
 
USA Patriot Act
77
Section 10.16
 
Releases
78
       


 
SCHEDULES:
 
Schedule 1
Lender Commitments
Schedule 2
Letter of Credit Commitments
Schedule 3
Pricing Schedule
Schedule 4.05
Disclosure Update
Schedule 4.14
Environmental Matters
Schedule 4.16
Subsidiaries
Schedule 6.08
Existing Restrictive Agreements
Schedule 10.16 (a)
Released Subsidiary Guarantors
 
EXHIBITS:
 
EXHIBIT A
Form of Assignment and Assumption
EXHIBIT B
Form of Borrowing Request
EXHIBIT C
Form of Note
EXHIBIT D
Form of Security Agreement
EXHIBIT E
Form of Subsidiary Guarantee Agreement
EXHIBIT F-1
Form of Opinion of Bracewell & Giuliani LLP, special New York counsel to the
Company
EXHIBIT F-2
Form of Opinion of General Counsel or Associate General Counsel to the Company
EXHIBIT G
Acceptable Subordination Provisions




      
                   Third Amended and Restated Credit Agreement      
    


--------------------------------------------------------------------------------



THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 16, 2007, among
EL PASO CORPORATION, a Delaware corporation (the “Company”), EL PASO NATURAL GAS
COMPANY, a Delaware corporation (“EPNGC”), TENNESSEE GAS PIPELINE COMPANY, a
Delaware corporation (“TGPC”), the several banks and other financial
institutions from time to time parties to this Agreement (the “Lenders”), and
JPMORGAN CHASE BANK, N.A. (“JPMCB”), as administrative agent (in such capacity,
the “Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”).
 
W I T N E S S E T H :
 
WHEREAS, the Company, Colorado Interstate Gas Company, a Delaware general
partnership (“CIG”), EPNGC, TGPC, the Administrative Agent and certain of the
Lenders are parties to the Amended and Restated Credit Agreement (as the same
has been amended, supplemented and modified, the “Existing Facility”) dated as
of July 31, 2006;
 
WHEREAS, certain of the borrowers under the Existing Facility have requested
that the Existing Facility be amended and restated in its entirety as more fully
set forth herein;
 
WHEREAS, the Lenders (who constitute the “Majority Lenders” as defined in the
Existing Facility) and the Administrative Agent are willing to so amend and
restate the Existing Facility, on the terms and subject to the conditions set
forth in this Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that, on the Effective Date,
the Existing Facility shall be amended and restated in its entirety as follows:
 
ARTICLE 1
Definitions
 
Section 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Acceptable Subordination Provisions” means subordination provisions
substantially in the form of Exhibit G hereto or otherwise acceptable to the
Administrative Agent.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100th of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” has the meaning assigned to such term in the preamble
hereof.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agents” means the Administrative Agent, the Collateral Agent, the Syndication
Agent, the Co-Documentation Agents and the Lead Arrangers.
 
“Agreement” means the Existing Facility, as amended and restated by this Third
Amended and Restated Credit Agreement, as amended, supplemented or otherwise
modified from time to time.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
 
“Alternate Program” means any program providing for the sale or other
Disposition of trade or other receivables entered into by the Company or a
Subsidiary of the Company on terms customary for such financing transactions.
 
“Applicable Rate” means, for any day, with respect to commitment fees and any
Loan, the applicable rate specified in the Pricing Schedule for such day.
 
“Approved Fund” has the meaning assigned to such term in Section 10.04.
 
“Assets” means, with respect to any Person, all or any part of its business,
property, rights, interests and assets, both tangible and intangible (including
Equity Interests in any Person), wherever situated.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
“Board of Directors” means with respect to any Person the Board of Directors or
equivalent governing body of such Person as it may be constituted from time to
time.
 
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
 
“Borrower” means the Company and each Pipeline Company Borrower, as applicable.
 
“Borrowing” means Loans of the same Type to the same Borrower, made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect.
 
“Borrowing Request” means a request substantially in the form of Exhibit B by a
Borrower for a Borrowing in accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Business Entity” means a partnership, limited partnership, limited liability
partnership, corporation (including a business trust), limited liability
company, unlimited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP, and the amount of such obligations
at any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
 
“Cash Collateral Account” has the meaning assigned to such term in the Security
Agreement.
 
“Cash Collateralize” means, with respect to any LC Exposure at any date, to
deposit in the Cash Collateral Account, in the name of the Collateral Agent and
for the benefit of the applicable Lenders, an amount in cash equal to 105% of
such LC Exposure as of such date plus any accrued and unpaid interest thereon.
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition thereof; (b)
marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having the highest rating obtainable
from either S&P or Moody’s; (c) certificates of deposit or banker’s acceptances
maturing within one year from the date of acquisition thereof issued by (x) any
Lender, or (y) any commercial bank organized under the laws of the United States
of America or any state thereof or the District of Columbia having combined
capital and surplus of not less than $500,000,000 (any such Lender or bank, a
“Qualifying Lender”); (d) eurodollar time deposits having a maturity of less
than one year purchased directly from any Lender (whether such deposit is with
such Lender or any other Lender hereunder) or issued by any Qualifying Lender;
(e) repurchase agreements and reverse repurchase agreements with a term of not
more than 14 days with any Qualifying Lender relating to marketable direct
obligations issued or unconditionally guaranteed by the United States; and (f)
money market funds that (i) comply with the criteria set forth in SEC Rule 2a-7
under the Investment Company Act of 1940, (ii) invest solely in the assets
described in clauses (a) through (e) above and (iii) have portfolio assets of at
least $5,000,000,000.
 
“Casualty Event” means an event that causes any property of a Credit Party or a
Restricted Subsidiary to be damaged, destroyed or rendered unfit for normal use
for any reason whatsoever.
 
“CGMI” means Citigroup Global Markets Inc.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.13(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
 
“CIG” has the meaning assigned to such term in the recitals hereto.
 
“Citibank” means Citibank, N.A.
 
“CNA” means Citicorp North America, Inc.
 
“CLO” has the meaning assigned to such term in Section 10.04.
 
“Co-Documentation Agents” means ABN AMRO Bank N.V., Bank of America, N.A. and
Deutsche Bank Securities Inc., in their capacity as co-documentation agents.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” has the meaning assigned to such term in the Security Agreement.
 
“Collateral Account” has the meaning assigned to such term in the Security
Agreement.
 
“Collateral Agent” has the meaning assigned to such term in the Security
Agreement.
 
“Collateral Permitted Liens” means Liens (a) for Taxes or other obligations or
requirements owing to or imposed by Governmental Authorities existing or having
priority, as applicable, by operation of law, in each case either (i) not yet
overdue or (ii) being contested in good faith by appropriate proceedings by the
Company or any of its Subsidiaries, as the case may be, provided that adequate
reserves with respect to such contested Taxes or other obligations or
requirements are maintained on the books of the Company or the applicable
Subsidiary of the Company, as the case may be, to the extent required by and in
conformity with GAAP, and no enforcement action shall have been taken toward
foreclosure on the Collateral pursuant to such Liens; (b) for judgments or
orders that do not constitute an Event of Default under paragraph (g) of Article
7; (c) created under the Security Documents; or (d) in existence on the
Effective Date.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.07
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 10.04.  The initial amount of each Lender’s
Commitment is set forth on Schedule 1 or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as
applicable.  The initial aggregate amount of the Commitments is $1,500,000,000.
 
“Company” has the meaning assigned to such term in the preamble hereof.
 
“Company Guaranteed Obligations” has the meaning assigned to such term in
Section 8.01.
 
“Condemnation” means the taking, by right of eminent domain, or a conveyance in
lieu thereof, of property of a Credit Party or a Restricted Subsidiary.
 
“Consolidated EBITDA” means, with respect to any Person for the applicable
period, the sum (without duplication and determined as to such Person and its
consolidated Subsidiaries on a consolidated basis) of (i) earnings before
interest, taxes on income, depreciation and amortization (exclusive of
extraordinary items and gains or losses on sales of assets outside the ordinary
course of business), plus (ii) any nonrecurring noncash charges deducted in the
determination of clause (i), plus or minus (iii) any charge or credit related to
mark-to-market provisions for derivatives exposures plus (iv) the net cash
received for any put options entered into for the purpose of mitigating the
commodity price risk of the hydrocarbon production owned by the Company or any
of its Subsidiaries, minus (v) cash payments during such period not deducted in
the determination of clause (i) on account of charges or reserves taken in a
prior period, minus (vi) income of entities accounted for on the equity method
(including for this purpose MLP and its consolidated Subsidiaries), plus (vii)
distributions of cash to such Person or any of its consolidated Subsidiaries by
any entity accounted for on the equity method (including for this purpose MLP
and its consolidated Subsidiaries), provided that the aggregate amount included
pursuant to this clause (vii) during the term of this Agreement shall not exceed
the aggregate amount excluded pursuant to clause (vi) in respect of periods
commencing on or after January 1, 2006, plus (viii) for purposes of determining
the Consolidated EBITDA of any Pipeline Company Borrower, all non-recurring
losses or expenses deducted from the determination of earnings for such period
to the extent such losses or expenses were funded from capital contributions
from any holder of Equity Interests in such Person plus (ix) for any period, the
amount of insurance proceeds received in such period or determined by such
Person in such period to be receivable in a future period, but not to exceed the
amount by which Consolidated EBITDA for such period or any prior period is
reduced on account of the loss to which such insurance proceeds relate; plus (x)
any charges taken during such period in connection with the payment, repayment,
redemption, defeasance, early retirement or refinancing of any debt; provided
that if such Person or any of its Subsidiaries shall have consummated any
material acquisition or Disposition during such period, Consolidated EBITDA
shall be determined on a pro forma basis as if such acquisition or Disposition
had occurred on the first day of such period.
 
“Contingent Guaranty” has the meaning assigned to such term in the definition of
the term “Guaranty” contained in this Section 1.01.
 
“Control” means, at any time of determination, the possession, directly or
indirectly, at such time, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise.  “Controlling” and “Controlled” have
meanings correlative thereto.
 
“Covered Asset” means any Asset owned by a Restricted Subsidiary, the
Disposition of which is subject to subclause (i) or (ii) of Section 6.04(b).
 
“Credit Contact” has the meaning assigned to such term in clause (ii)(D) of
Section 10.04(b).
 
“CreditExposure” means, with respect to any Lender at any time, (i) the amount
of such Lender’s Commitment, if the Commitments are still in existence, or (ii)
if the Commitments have terminated or expired, the amount of its Outstandings.
 
“Credit Party” means each Borrower and each Guarantor.
 
“Credit Party Guarantee” means (a) the Subsidiary Guarantee Agreement and (b)
the Guaranty of the Company set forth in Article 8 in favor of the
Administrative Agent for the ratable benefit of the Lenders.
 
“Credit Related Party” means each Borrower, each Guarantor and each Restricted
Subsidiary.
 
“Debt” means, as to any Person, all Indebtedness of such Person other than (a)
any Project Financing of such Person, (b) in the case of the Company or a
Subsidiary of the Company, any liabilities of the Company or such Subsidiary, as
the case may be, under any Alternate Program, or any document executed by the
Company or such Subsidiary, as the case may be, in connection therewith, (c) in
the case of the Company or a Subsidiary of the Company, any obligations of the
Company or a Subsidiary of the Company with respect to lease payments for the
headquarters building of the Company located in Houston, Texas, (d) to the
extent paid on or prior to the fifth Business Day after the due date therefor,
the aggregate amount of all LC Disbursements that have not yet been reimbursed
by or on behalf of such Person and all unpaid, non-contingent obligations of
such Person to reimburse a bank or other Person in respect of amounts paid under
a letter of credit or similar instrument, and (e) in the case of the Company,
those items included as “securities of consolidated subsidiaries” (or analogous
line item) as listed in the consolidated balance sheet of the Company as of
December 31, 2006, and regardless of any change thereafter in accounting
treatment thereof, so long as the terms and conditions of any financing
associated with any such items referred to in this clause (e) (or successive
extensions or refinancings thereof) are not amended so as to become more
restrictive to the Company or its Subsidiaries than the terms and conditions of
this Agreement.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Departing Lender” means (i) a Deposit Lender party to (and as defined in) the
Existing Facility or (ii) a Revolving Lender party to the Existing Facility not
listed in Schedule 1 hereto.
 
“Disposition” means with respect to any asset or property of any Person, any
sale, transfer or other disposition of ownership thereof by such Person,
including any casualty with respect thereto or condemnation thereof or
foreclosure thereon (but shall not include the granting or existence of a Lien
permitted hereunder, or the granting or existence of any other encumbrance not
prohibited hereunder, with respect thereto, or the issuance by such Person of
indebtedness or equity).  “Dispose” shall have a correlative meaning.  For the
avoidance of doubt, the issuance of (i) Equity Interests (x) by the Company or
(y) by any of the Company’s Subsidiaries to the Company or any of its other
Subsidiaries or (ii) Debt by the Company or any of its Subsidiaries, in each
case that is not prohibited under the Credit Agreement shall not constitute a
Disposition.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Effective Date” has the meaning assigned such term in Section 3.01.
 
“El Paso Tennessee” means El Paso Tennessee Pipeline Co., a Delaware
corporation.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, regulating or
imposing liability or standards of conduct concerning protection of the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary of a Borrower
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 
“EPNG Holding” means El Paso EPNG Investments, L.L.C., a Delaware limited
liability company.
 
“EPNGC” has the meaning assigned to such term in the preamble hereof.
 
“Equity Interests” means (i) any capital stock, partnership, joint venture,
member or limited liability or unlimited liability company interest, beneficial
interest in a trust or similar entity, or other equity interest in another
Person of whatever nature, and (ii) any warrants, options or other rights to
acquire such stock or interests.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued from time
to time thereunder.
 
“ERISA Affiliate” means any Person who is a member of the Company’s controlled
group within the meaning of Section 4001(a)(14)(A) of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article 7.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of a Borrower hereunder, (a) income, franchise, branch
profits or similar taxes imposed on (or measured by) its net income  by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, and (b)
in the case of a Foreign Lender (other than an assignee pursuant to a request by
a Borrower under Section 2.17(b)), any withholding tax that is imposed on
amounts payable to such Foreign Lender (i) at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from a Borrower with respect to such withholding tax pursuant
to Section 2.15(a) or (ii) that is attributable to such Foreign Lender’s failure
to comply with Section 2.15(e).
 
“Exempted Guarantor” means El Paso Tennessee.
 
“Existing Facility” has the meaning set forth in the recitals hereof.
 
“Existing Letters of Credit” means the Deposit Letters of Credit and Revolving
Letters of Credit (as each such term is defined under the Existing Facility)
outstanding as of the Effective Date under the Existing Facility.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Fee Letter” means the Letter Agreement dated as of October 18, 2007, among the
Company, JPMorgan, JPMCB and CGMI.
 
“FERC” means the Federal Energy Regulatory Commission, or any agency or
authority of the United States from time to time succeeding to its function.
 
“FERC-Regulated Restricted Subsidiary” means any Restricted Subsidiary whose
principal business purpose is the ownership of and operation of assets and
properties, including without limitation natural gas pipelines, that are subject
to regulations promulgated by FERC.
 
“Final Payment Date” means the date on which all Loans, interest, fees and other
amounts (other than obligations for taxes, costs, indemnifications,
reimbursements and damages in respect of which no assertion of liability
(whether oral or written) and no claim or demand for payment (whether oral or
written) has been made (and, in the case of obligations for indemnification, no
notice for indemnification has been issued by the indemnitee) at such time)
payable by any Borrower hereunder or under any Note shall have been paid, all LC
Disbursements shall have been reimbursed, no Lender shall have any Commitment
(including any LC Commitment) hereunder and all Letters of Credit shall have
expired or terminated.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
 
“Financing Document” has the meaning assigned such term in the Security
Agreement.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
 
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantor” means each of the Company and the Subsidiary Guarantors.
 
“Guaranty”, “Guaranteed” and “Guaranteeing” each means any act by which any
Person assumes, guarantees, endorses or otherwise incurs direct or contingent
liability in connection with, or agrees to purchase or otherwise acquire or
otherwise assures a creditor against loss in respect of, any Debt or any Project
Financing of any Person (other than any such liability existing on the Original
Effective Date in respect of Debt or Project Financing of the Company or any of
its consolidated Subsidiaries outstanding on the Original Effective Date or any
extensions or renewals thereof that do not increase the liability of such
Person)(excluding (a) any liability by endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business, (b) any liability in connection with obligations of the Company or any
of its consolidated Subsidiaries, including obligations under any conditional
sales agreement, equipment trust financing or equipment lease, and (c) any such
act in connection with a Project Financing that either (i) guarantees to the
provider of such Project Financing or any other Person performance of the
acquisition, improvement, installation, design, engineering, construction,
development, completion, maintenance or operation of, or otherwise affects any
such act in respect of, all or any portion of the project that is financed by
such Project Financing or performance by a Project Financing Subsidiary of
certain obligations to Persons other than the provider of such Project
Financing, except during any period, and then only to the extent, that such
guaranty is a guaranty of payment of such Project Financing (other than a
guaranty of payment of the type referred to in subclause (ii) below) or (ii) is
contingent upon, or the obligation to pay or perform under which is contingent
upon, the occurrence of any event other than or in addition to the passage of
time or any Project Financing becoming due (any such act referred to in this
clause (c) being a “Contingent Guaranty”)).
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case above to the extent regulated
pursuant to any Environmental Law.
 
“Hedging Agreement” means any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement or interest rate insurance, foreign
exchange contract, currency swap or option agreement, forward contract or any
other similar agreement or arrangement designed to alter the risks of any Person
arising from fluctuations in interest rates or currency values.
 
“Indebtedness” of any Person means, without duplication (a) indebtedness of such
Person for borrowed money, (b) obligations of such Person (other than any
portion of any trade payable obligation of such Person) to pay the deferred
purchase price of property or services, and (c) Capital Lease Obligations of
such Person.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.06.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
 
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing, or on the last day of the immediately
preceding Interest Period therefor, as applicable, and ending one week or two
weeks thereafter or on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter, as the applicable Borrower may
elect; provided, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a one, two, three or six month Interest
Period, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (b) any one, two, three or six month Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.
 
“ISP” means International Standby Practices, International Chamber of Commerce
Publication No. 590 as the same may be amended or replaced from time to time.
 
“Issuing Bank” means each of JPMCB and Citibank and, at any time and from time
to time, up to three other Lenders that are designated in writing by the Company
and that agree to issue one or more Letters of Credit hereunder, in each case in
its capacity as the issuer of each Letter of Credit issued by it hereunder, and
its successors in such capacity as provided in Section 2.04(i); provided that
with respect to the Existing Letters of Credit, the Lender which issued the same
shall be the initial Issuing Bank with respect thereto.  Each Issuing Bank may,
in its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank acceptable to the Company, in which case the
term “Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.
 
“JPMCB” has the meaning assigned to such term in the preamble hereof.
 
“JPMorgan” means J.P. Morgan Securities Inc.
 
“LC Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit hereunder, as such commitment may be
reduced or increased from time to time pursuant to a writing signed by the
Company, such Issuing Bank and the Administrative Agent.  The initial amount of
each Issuing Bank’s LC Commitment is set forth on Schedule 2, or in the
documentation pursuant to which such Issuing Bank shall have assumed its LC
Commitment, as applicable.
 
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements in respect of Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrowers at such time, whether directly,
through a Borrowing, or otherwise.  The LC Exposure of any Lender at any time
shall be its Percentage of the total LC Exposure at such time.
 
“Lead Arrangers” means CGMI and JPMorgan, in their capacity as Joint Lead
Arrangers and Joint Bookrunners.
 
“Lenders” means the Persons listed on Schedule 1 and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
 
“Letter of Credit” means any letter of credit issued by an Issuing Bank pursuant
to this Agreement, including, after the Effective Date, all Existing Letters of
Credit.
 
“LIBO Rate” means, with respect to any Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”) from Reuters
Reference LIBOR01 page (or any successor thereto or substitute therefor provided
by Reuters providing rate quotations comparable to those currently provided on
such pages, as designated by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period.  In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
 
“Lien” means any lien, security interest or other charge or encumbrance, or any
assignment of the right to receive income, or any other type of preferential
arrangement, in each case to secure any Indebtedness or any Guaranty of any
Person.
 
“Loan” means a loan made pursuant to Section 2.01.
 
“Loan Documents” means, collectively, this Agreement, the Security Agreement,
the Subsidiary Guarantee Agreement, the other Security Documents, any Letter of
Credit, the Notes (as applicable), and any other agreement entered into in
connection with the transactions contemplated by this Agreement.
 
“Majority Lenders” means, at any time, Lenders having more than 50% of the
aggregate Credit Exposures at such time.
 
“Mandatory Asset Reduction Amount” means:
 
(a)  with respect to a Mandatory Asset Reduction Event described in clause (a)
of the definition thereof, 100% of the Net Cash Proceeds thereof;
 
(b)  with respect to a Mandatory Asset Reduction Event described in clause (b)
of the definition thereof, (i) if such Mandatory Asset Reduction Event does not
occur concurrently with, or during the pendency of, an Event of Default, an
amount equal to 80% of the Net Cash Proceeds thereof, or (ii) if such Mandatory
Asset Reduction Event occurs concurrently with, or during the pendency of, an
Event of Default, an amount equal to 100% of the Net Cash Proceeds thereof;
 
(c)  with respect to a Mandatory Asset Reduction Event described in clause (c)
of the definition thereof, (i) if such Mandatory Asset Reduction Event does not
occur concurrently with, or during the pendency of, an Event of Default, an
amount equal to 80% of the cash dividend or other distribution described in
clause (c) of the definition of “Mandatory Asset Reduction Event”, or (ii) if
such Mandatory Asset Reduction Event occurs concurrently with, or during the
pendency of, an Event of Default, an amount equal to 100% of such cash dividend
or other distribution; and
 
(d)  with respect to a Mandatory Asset Reduction Event described in clause (d)
of the definition thereof, (i) if such Mandatory Asset Reduction Event does not
occur concurrently with, or during the pendency of, an Event of Default, an
amount equal to 80% of the portion of the Net Cash Proceeds thereof that is not
either (x) paid to the applicable Restricted Subsidiary’s Parent (or to such
Parent’s designee) as a cash dividend or distribution or (y) invested in
Qualified Investments within the time period required pursuant to such clause
(d), or (ii) if such Mandatory Asset Reduction Event occurs concurrently with,
or during the pendency of, an Event of Default, an amount equal to 100% of the
Net Cash Proceeds thereof.
 
“Mandatory Asset Reduction Event” means:
 
(a)           the receipt by the Company or any Subsidiary Guarantor or its
designee of Net Cash Proceeds from any Disposition of Collateral (other than a
Disposition pursuant to Section 6.04(a)(iv));
 
(b)           with respect to any Restricted Subsidiary that is a Guarantor, the
receipt by such Restricted Subsidiary or its designee of Net Cash Proceeds from
any Disposition of any Covered Asset owned by such Restricted Subsidiary;
 
(c)           with respect to any Restricted Subsidiary that is not a Guarantor,
the receipt by the Parent of such Restricted Subsidiary (or by such Parent’s
designee) of a cash dividend or distribution of any amount received by such
Restricted Subsidiary from any Disposition of any of its Covered Assets; and
 
(d)           with respect to any Pipeline Company Borrower or Subsidiary of a
Pipeline Company Borrower (i) if an Event of Default or a Default which is not
capable of being cured before becoming an Event of Default has occurred and is
continuing at the time of any receipt by such Pipeline Company Borrower or
Subsidiary of a Pipeline Company Borrower of Net Cash Proceeds from any
Disposition of any of its Covered Assets, such receipt of Net Cash Proceeds, and
(ii) if no Event of Default or Default which is not capable of being cured
before becoming an Event of Default has occurred and is continuing at the time
of any receipt by such Pipeline Company Borrower or Subsidiary of a Pipeline
Company Borrower of Net Cash Proceeds from any Disposition of any of its Covered
Assets, the failure of such Pipeline Company Borrower or Subsidiary of a
Pipeline Company Borrower to, within 365 days of such receipt (or, in the case
of clause (y) below, if a binding contract to make a Qualified Investment with
respect to all or any portion of such Net Cash Proceeds has been entered into
within such 365 day period, then as to the amount of such Qualified Investment,
the failure to invest such amount in such Qualified Investment within 540 days
of such receipt), take either of the following actions:  (x) make a cash
dividend or distribution to its Parent (or to such Parent’s designee) in an
amount equal to such Net Cash Proceeds or (y) invest the portion of such Net
Cash Proceeds that is not paid as a cash dividend or distribution under clause
(x) above in one or more Qualified Investments; provided that, for the avoidance
of doubt, if Net Cash Proceeds from a Disposition of a single Covered Asset are
received by the applicable Pipeline Company Borrower or Subsidiary of a Pipeline
Company Borrower in installments, the 365- and 540-day periods shall apply to
each individual installment and commence for each installment on the date of
receipt by the applicable Pipeline Company Borrower or Subsidiary of a Pipeline
Company Borrower of such installment.
 
“Margin Stock” means “margin stock” as defined in Regulation U of the Board of
Governors, as in effect from time to time.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, operations or financial condition of the Company and its consolidated
Subsidiaries on a consolidated basis, (ii) the ability of the Credit Parties to
perform their obligations under the Loan Documents or (iii) the validity or
enforceability of the Loan Documents or the validity, perfection, priority or
enforceability of the Liens created thereunder.
 
“Material Credit Related Party” has the meaning set forth in paragraph (f) of
Article 7.
 
“Maturity Date” means __________________, 2012.
 
“MLP” means El Paso Pipeline Partners, L.P., a Delaware limited partnership.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Company or an ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions and in
respect of which the Company or an ERISA Affiliate has any liability (contingent
or otherwise), such plan being maintained pursuant to one or more collective
bargaining agreements.
 
“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, which (a) is maintained for employees of the Company or an
ERISA Affiliate and at least one Person other than the Company and its ERISA
Affiliates, or (b) was so maintained and in respect of which the Company or an
ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in the
event such plan has been or were to be terminated.
 
“Net Cash Proceeds” means, with respect to the Disposition of any asset or
property, an amount equal to one hundred percent (100%) of the cash proceeds
from such Disposition, net of any Taxes, indemnity obligations, purchase price
adjustments and analogous items, related transaction fees (including legal
fees), commissions and expenses and, if applicable, amounts required to satisfy
Indebtedness or other obligations secured by Permitted Liens, or other Liens
permitted under, or other encumbrances not prohibited by, this Agreement, on the
related property or asset, and net of all costs reasonably estimated to be
associated with terminating all Hedging Agreements, if any, entered into in
connection with such related property or assets, which Hedging Agreements are
not being sold as part of such Disposition, in each case paid or reasonably
reserved against; provided that if Net Cash Proceeds from the Disposition of
Covered Assets resulting from any Casualty Event or Condemnation either (x) do
not exceed $1,000,000 for any single Casualty Event or any single Condemnation
with respect to a Covered Asset, or (y) are both (i) equal to or less than
$5,000,000 on an individual basis, and (ii) equal to or less than $10,000,000 in
the aggregate during any fiscal year of the Company, then such Net Cash Proceeds
shall not be considered Net Cash Proceeds for purposes of the application of
Section 2.07 and the definitions of “Mandatory Asset Reduction Amount” and
“Mandatory Asset Reduction Event”; and provided, further, if Net Cash Proceeds
from the Disposition of Covered Assets (other than Dispositions described in the
preceding proviso) are both (a) equal to or less than $5,000,000 on an
individual basis, and (b) equal to or less than $10,000,000 in the aggregate
during any fiscal year of the Company, then such Net Cash Proceeds shall not be
considered Net Cash Proceeds for purposes of the application of Section 2.07 and
the definitions of “Mandatory Asset Reduction Amount” and “Mandatory Asset
Reduction Event”.
 
“Notes” means the promissory notes, if any, of any Borrower evidencing Loans
under this Agreement in the form of Exhibit C.
 
“Obligations” means, collectively, (a) all Indebtedness, liabilities under
Guaranties and other obligations of each Borrower owing to the Administrative
Agent, the Collateral Agent, each Issuing Bank and each Lender, of whatsoever
nature and howsoever evidenced, due or to become due, now existing or hereafter
arising, whether direct or indirect, absolute or contingent, which may arise
under, out of, or in connection with this Agreement or the other Loan Documents,
including the full and punctual payment when due of any unpaid principal of the
Loans and LC Exposure, interest, fees, reimbursement obligations, guaranty
obligations, penalties, indemnities, legal and other fees, charges and expenses,
and amounts advanced by and expenses incurred in order to preserve any
collateral or security interest, whether due by acceleration or otherwise, and
(b) any and all obligations owed by each Borrower under a Secured Hedging
Agreement, including any amounts payable in respect of an early termination
under any Secured Hedging Agreement, and (c) any amendment, restatement or
modification of any of the foregoing, including, with respect to each of clauses
(a) through (c), interest accruing at any post-default rate and Post-Petition
Interest.
 
“Original Effective Date” means November 23, 2004.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
“Outstandings” means, with respect to any Lender at any time, the aggregate
outstanding amount of such Lender’s Loans and its LC Exposure at such time.
 
“Parent” means, with respect to any Restricted Subsidiary, the holder of the
Equity Interests of such Restricted Subsidiary, and any Person to whom such
Equity Interests are assigned in accordance with the Loan Documents.
 
“Participant” has the meaning set forth in Section 10.04.
 
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Title IV of ERISA and any successor entity performing similar functions.
 
“Percentage” means, with respect to any Lender, the percentage of the total
Credit Exposures represented by such Lender’s Credit Exposure.
 
“Permitted Execution Actions” has the meaning set forth in paragraph (g) of
Article 7.
 
“Permitted Liens” means:
 
(a)        inchoate Liens and charges imposed by law and incidental to
construction, maintenance, development or operation of properties, or the
operation of business, in the ordinary course of business if payment of the
obligation secured thereby is not yet overdue or if the validity or amount of
which is being contested in good faith by the Company or any of its
Subsidiaries;
 
(b)        Liens for Taxes, assessments, obligations under workers’ compensation
or other social security legislation or other requirements, charges or levies of
any Governmental Authority, in each case not yet overdue, or which are being
contested in good faith by appropriate proceedings;
 
(c)        Liens reserved in any oil, gas or other mineral lease entered into in
the ordinary course of business for rent, royalty or delay rental under such
lease and for compliance with the terms of such lease;
 
(d)        easements, servitudes, rights-of-way and other rights, exceptions,
reservations, conditions, limitations, covenants and other restrictions that do
not materially interfere with the operation, value or use of the properties
affected thereby;
 
(e)        conventional provisions contained in any contracts or agreements
affecting properties under which the Company or any of its Subsidiaries is
required immediately before the expiration, termination or abandonment of a
particular property to reassign to such Person’s predecessor in title all or a
portion of such Person’s rights, titles and interests in and to all or portion
of such property;
 
(f)        pledges and deposits to secure the performance of bids, tenders,
trade or government contracts (other than for repayment of borrowed money),
leases, licenses, statutory obligations, surety bonds, performance bonds,
completion bonds and other obligations of a like kind incurred in the ordinary
course of business;
 
(g)        any Lien reserved in a grant or conveyance in the nature of a
farm-out or conditional assignment to the Company or any of its Subsidiaries
entered into in the ordinary course of business on reasonable terms to secure
undertakings of the Company or any such Subsidiary in such grant or conveyance;
 
(h)        any Lien consisting of (i) landlord’s liens under leases to which the
Company or any of its Subsidiaries is a party or other Liens on leased property
reserved in leases thereof for rent or for compliance with the terms of such
leases, (ii) rights reserved to or vested in any municipality or governmental,
statutory or public authority to control or regulate any property of the Company
or any of its Subsidiaries, or to use such property in any manner which does not
materially impair the use of such property for the purposes for which it is held
by the Company or any such Subsidiary, (iii) obligations or duties to any
municipality or public authority with respect to any franchise, grant, license,
lease or permit and the rights reserved or vested in any governmental authority
or public utility to terminate any such franchise, grant, license, lease or
permit or to condemn or expropriate any property, and (iv) zoning laws and
ordinances and municipal regulations;
 
(i)        the creation of interests in property of the character commonly
referred to as a “royalty interest” or “overriding royalty interest”, production
payments, farmouts, leases, subleases, rights of way and other easements,
participations, joint venture, joint operating, unitization, pooling and
communitization agreements, or other similar transactions in the ordinary course
of business; and
 
(j)        any judgment lien in respect of any judgment or order that does not
constitute an Event of Default under paragraph (g) of Article 7.
 
“Person” means an individual, a Business Entity, or a country or any political
subdivision thereof or any agency or instrumentality of such country or
subdivision.
 
“Pipeline Company Borrower” means each of EPNGC and TGPC.
 
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Pledged Company” has the meaning assigned to such term in the Security
Agreement.
 
“Post-Petition Interest” means interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding.
 
“Pricing Schedule” means Schedule 3 attached hereto.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
 
“Project Financing” means any Indebtedness (a) incurred to finance or refinance
the acquisition, improvement, installation, design, engineering, construction,
development, completion, maintenance or operation of, or otherwise in respect
of, all or any portion of any project, or any asset related thereto (including,
with respect to transactions in connection with the power and gas contract
restructuring business of the Company) and any Guaranty with respect thereto,
other than any portion of such Indebtedness or Guaranty permitting or providing
for recourse against the Company or any of its Subsidiaries, which recourse is
other than (i) recourse to the Equity Interests in, Indebtedness or other
obligations of, or assets of, one or more Project Financing Subsidiaries, and
(ii) such recourse as exists under any Contingent Guaranty or (b) of any Project
Financing Subsidiary, or any Guaranty with respect thereto, that is secured
solely by, or recourse for which is limited solely to, the Equity Interests in,
Indebtedness or other obligations of, or assets of, one or more Project
Financing Subsidiaries.
 
“Project Financing Subsidiary” means any Subsidiary of the Company whose
principal purpose is to incur Project Financing, or to become a direct or
indirect partner, member or other equity participant or owner in a Business
Entity so created, and substantially all the assets of which Subsidiary or
Business Entity are limited to (a) those assets being financed (or to be
financed), or the operation of which is being financed (or to be financed), in
whole or in part by a Project Financing, (b) power contracts, gas contracts,
administrative or other related service agreements and swap agreements related
to gas or power, or (c) Equity Interests in, or Indebtedness or other
obligations of, one or more other such Subsidiaries or Business Entities or to
Indebtedness or other obligations of the Company or its Subsidiaries or other
Persons.  For purposes of this definition, “swap agreement” means any agreement
with respect to any swap, forward, future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions.
 
“Qualified Investments” means:
 
(a)           for any FERC-Regulated Restricted Subsidiary, (i) expenditures
that would constitute maintenance or expansion capital expenditures or other
investments or reinvestments to repair, construct, purchase, or otherwise
acquire Assets that would, following such repair, construction, purchase, or
other acquisition, become eligible for rate coverage under regulations
promulgated by FERC, (ii) other than repayments of such Indebtedness during the
pendency of an Event of Default, repayments of Indebtedness incurred by such
Restricted Subsidiary for the purpose of financing expenditures or other
investments or reinvestments described in clause (a)(i) above, (iii) other than
such payments (or retention of funds) during the pendency of an Event of
Default, payments (or retention of funds) to reimburse such Restricted
Subsidiary for amounts paid from such Restricted Subsidiary’s operating cash
flow within the previous 365 days for expenditures or other investments or
reinvestments of the type described in clause (a)(i) or (a)(ii) above (if, in
the case of clause (a)(ii), a repayment of Indebtedness described in such clause
was made during the pendency of an Event of Default that was subsequently cured
and no other Event of Default is then pending), to the extent such expenditures
or such other investments or reinvestments have not previously been reimbursed
to such Restricted Subsidiary pursuant to this clause (a)(iii), or (iv) a loan
subject to Acceptable Subordination Provisions, to any other FERC-Regulated
Restricted Subsidiary, the proceeds of which shall be used by such
FERC-Regulated Restricted Subsidiary for any of the expenditures or other
investments or reinvestments of the type described in clauses (a)(i), (a)(ii) or
(a)(iii) above; and
 
(b)           for any Unregulated Restricted Subsidiary, (i) maintenance or
expansion capital expenditures or other investments or reinvestments in Assets
that are useful to the business conducted by such Restricted Subsidiary, (ii)
other than repayments of such Indebtedness during the pendency of an Event of
Default, repayments of Indebtedness incurred by such Restricted Subsidiary for
the purpose of financing expenditures or other investments or reinvestments
described in clause (b)(i) above, and (iii) other than such payments (or
retention of funds) during the pendency of an Event of Default, payments (or
retention of funds) to reimburse such Restricted Subsidiary for amounts paid
from such Restricted Subsidiary’s operating cash flow within the previous 365
days for expenditures or other investments or reinvestments of the type
described in clause (b)(i) or (b)(ii) above (if, in the case of clause (b)(ii),
a repayment of Indebtedness described in such clause was made during the
pendency of an Event of Default that was subsequently cured and no other Event
of Default is then pending), to the extent such expenditures or such other
investments or reinvestments have not previously been reimbursed to such
Restricted Subsidiary pursuant to this clause (b)(iii).
 
Notwithstanding the foregoing, an investment in or acquisition of any equity
ownership in any other entity shall constitute a Qualified Investment if an
acquisition of the principal operating assets of such entity would constitute a
Qualified Investment.
 
“Qualified Investments Account” has the meaning assigned to such term in the
Security Agreement.
 
“Reference Indenture” means the Indenture dated as of March 5, 2003 between
Southern Natural Gas Company, a Delaware Corporation, and The Bank of New York,
as trustee, governing Southern Natural Gas Company’s 8-7/8% Notes due 2010, as
in effect on the Effective Date; provided that for purposes of this Agreement,
the percentage set forth in Section 3.05(b)(5) of the Reference Indenture shall
be deemed to be 5%.
 
“Register” has the meaning set forth in Section 10.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and trustees of such Person and such Person’s Affiliates.
 
“Released Parties” has the meaning set forth in Section 10.16(a).
 
“Restricted Subsidiaries” means, collectively, each Pipeline Company Borrower
and each of their respective consolidated Subsidiaries (other than Project
Financing Subsidiaries) and each Subsidiary Guarantor (other than the Exempted
Guarantor); provided, however, that any such Person shall cease to be a
“Restricted Subsidiary” hereunder immediately upon any Disposition of the Equity
Interests in such Person permitted by Section 6.04 that results in such Person
no longer being a direct or indirect Subsidiary of the Company.
 
“S&P” means Standard & Poors’ Ratings Group.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Secured Hedging Agreement” has the meaning assigned to such term in the
Security Agreement.
 
“Secured Obligations” has the meaning assigned to such term in the Security
Agreement.
 
“Secured Parties” has the meaning assigned to such term in the Security
Agreement.
 
“Security Agreement” means the Third Amended and Restated Security Agreement
substantially in the form of Exhibit D hereto, dated as of the Effective Date,
executed and delivered by the Collateral Agent, each Credit Party and the
Depository Bank (as defined therein).
 
“Security Documents” means, collectively, the Subsidiary Guarantee Agreement,
the Security Agreement and all other security documents hereafter delivered by a
Credit Party to the Administrative Agent or the Collateral Agent granting or
purporting to grant a Lien on any property or Asset of any Credit Party to
secure the Secured Obligations.
 
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Company or an
ERISA Affiliate and no Person other than the Company and its ERISA Affiliates or
(b) was so maintained and in respect of which the Company or an ERISA Affiliate
could have liability under Section 4069 of ERISA in the event such plan has been
or were to be terminated.
 
“Specified Indenture Debt” means any Debt issued pursuant to an indenture
qualified under the Trust Indenture Act of 1939, as amended, and the principal
amount of which, at the time of determination, exceeds $50,000,000.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 
“Subsidiary” means, as to any Person (the “parent”) at any date, any Business
Entity the accounts of which are, or are required to be, consolidated with those
of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other Business Entity of which the shares of stock or other Equity
Interests having ordinary voting power (other than stock or such other Equity
Interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such Business
Entity are at the time owned, directly or indirectly, through one or more
Subsidiaries, or both, by such Person.
 
“Subsidiary Guarantee Agreement” means the Third Amended and Restated Subsidiary
Guarantee Agreement substantially in the form of Exhibit E hereto, dated as of
the Effective Date, executed and delivered by each Subsidiary Guarantor in favor
of the Collateral Agent for the ratable benefit of the Secured Parties.
 
“Subsidiary Guarantor” means, subject to the release of any of the following as
Subsidiary Guarantor in accordance with the terms of this Agreement, each of El
Paso Tennessee, EPNG Holding and TGPC Holding.
 
“Syndication Agent” means CNA, in its capacity as syndication agent.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Termination Event” means (a) a “reportable event,” as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30-day notice to the PBGC under PBGC Reg. § 4043), or an event
described in Section 4062(e) of ERISA, or (b) the withdrawal of the Company or
any ERISA Affiliate from a Multiple Employer Plan during a plan year in which it
was a “substantial employer,” as such term is defined in Section 4001(a)(2) of
ERISA or the incurrence of liability by the Company or any ERISA Affiliate under
Section 4064 of ERISA upon the termination of a Multiple Employer Plan, or (c)
the filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, or (d) the institution
of proceedings to terminate a Plan by the PBGC under Section 4042 of ERISA, or
(e) the conditions set forth in Section 302(f)(1)(A) and (B) of ERISA to the
creation of a lien upon property or rights to property of the Company or any
ERISA Affiliate for failure to make a required payment to a Plan are satisfied,
or (f) the adoption of an amendment to a Plan requiring the provision of
security to such Plan, pursuant to Section 307 of ERISA, or (g) the occurrence
of any other event or the existence of any other condition which would
reasonably be expected to result in the termination of, or the appointment of a
trustee to administer, any Plan under Section 4042 of ERISA.
 
“TGPC” has the meaning assigned to such term in the preamble hereof.
 
“TGPC Holding” means El Paso TGPC Investments, L.L.C., a Delaware limited
liability company.
 
“Transaction Liens” means the Liens on Collateral granted by the Credit Parties
under the Security Documents.
 
“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600, as the
same may be amended from time to time.
 
“Unregulated Restricted Subsidiary” means any Restricted Subsidiary whose
principal business purpose is the ownership and operation of assets and
properties that are not subject to regulations promulgated by FERC.
 
“Withdrawal Liability” has the meaning given such term under Part 1 of Subtitle
E of Title IV of ERISA.
 
Section 1.02.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) any reference herein to any applicable law
means such applicable law as amended, modified, codified, replaced, or
reenacted, in whole or in part, and in effect from time to time, including rules
and regulations promulgated thereunder and reference to any section or other
provision of any applicable law means that section or provision of such
applicable law from time to time in effect and any amendment, modification,
codification, replacement, or reenactment of such section or other provision,
(d) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, Equity Interests, accounts and contract rights.
 
Section 1.03.  Accounting Terms; GAAP.  (a) Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of or calculation of compliance with such provision (or if the
Administrative Agent notifies the Company that the Majority Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.
 
(b)           For purposes of Section 6.02, the amount of Consolidated EBITDA,
Debt and Guaranties shall be calculated assuming that MLP and its consolidated
Subsidiaries are accounted for on the equity method (notwithstanding that they
would be consolidated Subsidiaries of the Company under GAAP).
 
ARTICLE 2
The Credits
 
Section 2.01.  Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to any Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in any Lender’s Outstandings exceeding such Lender’s Commitment.  Within
the foregoing limits and subject to the terms and conditions set forth herein,
each Borrower may borrow, prepay and reborrow Loans.
 
Section 2.02.  Loans and Borrowings.  (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments, as the applicable Borrower may
request (subject to Section 2.12) in accordance herewith.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
 
(b)  Subject to Section 2.12, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Company, on its own behalf or on behalf of the
applicable Pipeline Company Borrower, may request in accordance herewith.  Each
Lender at its option may make or hold any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make or hold such
Loan; provided that any exercise of such option shall not affect the obligation
of a Borrower to repay such Loan in accordance with the terms of this Agreement.
 
(c)  At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $20,000,000.  At the time that each ABR Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section
2.04(e).  Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of sixteen
Eurodollar Borrowings outstanding.  Within the limits of each Lender’s
Commitment, any Borrower may make more than one Borrowing on any Business Day.
 
(d)  Notwithstanding any other provision of this Agreement, a Borrower shall not
be entitled to request, or to elect to convert a Borrowing to or continue a
Borrowing as, a Eurodollar Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.
 
Section 2.03.  Requests for Borrowings.  To request a Borrowing, the Company, on
its own behalf or on behalf of the applicable Pipeline Company Borrower, shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of the proposed Borrowing, or (b) in the case of
an ABR Borrowing, not later than 10:00 a.m., New York City time, on the date of
the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in substantially the form of
Exhibit B and signed by the Company.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
 
(i)  the Borrower;
 
(ii)  the aggregate amount of such Borrowing;
 
(iii)  the date of such Borrowing, which shall be a Business Day;
 
(iv)  whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(v)  in the case of any Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(vi)  the location and number of the Borrower’s account to which funds are to be
disbursed.
 
(1)  If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section 2.03, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.
 
Section 2.04.  Letters of Credit.
 
(a)  General.  (i) Subject to the terms and conditions set forth herein, upon
request by the Company, on its own behalf or on behalf of the applicable
Pipeline Company Borrower, each Issuing Bank agrees to issue Letters of Credit
in any stated face amount specified by the Company in the applicable request
with any Borrower as the reimbursement obligor in respect of drawings thereunder
and for the account of the Borrowers, or any one or more of them, or any direct
or indirect Subsidiary or Affiliate thereof, each Letter of Credit in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the  Availability Period.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application,
reimbursement agreement or other agreement submitted by a Borrower to, or
entered into by a Borrower with, an Issuing Bank relating to any Letter of
Credit issued thereby, the terms and conditions of this Agreement shall control.
 
(ii)  Existing Letters of Credit.  On the Effective Date, without further action
by any party hereto, each Issuing Bank that has issued an Existing Letter of
Credit shall be deemed to have granted to each Lender, and each Lender shall be
deemed to have acquired from such Issuing Bank, a participation in each such
Existing Letter of Credit equal to such Lender’s Percentage of (A) the aggregate
amount available to be drawn under such Existing Letter of Credit and (B) the
aggregate amount of any outstanding reimbursement obligations in respect
thereof.  With respect to each Existing Letter of Credit (i) any participation
therein granted pursuant to the terms of the Existing Facility shall be
automatically canceled on the Effective Date and (ii) if the relevant Issuing
Bank has heretofore granted a participation therein to any bank or financial
institution otherwise than pursuant to the terms of the Existing Facility, such
Issuing Bank shall procure the termination of such participation on or prior to
the Effective Date.  On and after the Effective Date, each such Existing Letter
of Credit shall be a Letter of Credit issued hereunder.
 
(b)  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company, on its own behalf,
or on behalf of the applicable Pipeline Company Borrower as obligor, shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the applicable Issuing Bank) to the Issuing
Bank requested to issue such Letter of Credit and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice (requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section 2.04), the amount of such Letter
of Credit, the name and address of the beneficiary thereof and such other
information (including the applicable Borrower as obligor for reimbursement
obligations thereunder and the account party therefor if different) as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  If such
notice is received by the applicable Issuing Bank (i) prior to 12:00 noon, New
York City time, on any Business Day, the applicable Issuing Bank shall use its
best efforts to issue the requested Letter of Credit on such date or (ii) after
12:00 noon, New York City time, on any Business Day, the applicable Issuing Bank
shall issue the requested Letter of Credit by the end of the following Business
Day, in each case provided that all necessary information is in order.  If
requested by the applicable Issuing Bank in connection with any request for a
Letter of Credit, the applicable obligor Borrower in respect thereof also shall
submit a letter of credit application on such Issuing Bank’s standard form.  A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Company
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the total LC Exposure with respect
to all Letters of Credit issued by each Issuing Bank shall not exceed such
Issuing Bank’s LC Commitment and (ii) the total Outstandings shall not exceed
the total Commitments.  Each Issuing Bank shall have sole discretion as to any
amendment, renewal or extension of the Letters of Credit issued by it, subject
to the other terms and provisions of this Agreement.
 
(c)  Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date three years after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, three years after such renewal or extension) and (ii) the
date that is five Business Days prior to the Maturity Date; provided that (x)
any Letter of Credit may provide for the extension or renewal thereof and may be
renewed or extended upon the request of the Company, on its own behalf or on
behalf of a Pipeline Company Borrower, in accordance with the terms thereof for
additional periods of a duration requested by the Company, on its own behalf or
on behalf of a Pipeline Company Borrower (which shall in no event extend beyond
the date referred to in clause (ii) above) and (y) with the consent of the
relevant Issuing Bank and the Administrative Agent, Letters of Credit with a
term longer than three years shall be permitted (which shall in no event extend
beyond the date referred to in clause (ii) above).
 
(d)  Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the applicable Lenders, such
Issuing Bank hereby grants to each Lender having a Commitment, and each Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each such Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender’s Percentage of each LC Disbursement made by such Issuing Bank and
not reimbursed by the applicable obligor Borrower or any Guarantor on the date
due as provided in paragraph (e) of this Section 2.04, or of any reimbursement
payment required to be refunded to any Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
 
(e)  Reimbursement.  If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit issued by it, the applicable obligor Borrower
shall reimburse such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement not later than 12:00 noon, New York City
time, on the date that such LC Disbursement is made, if such Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., New York City time,
on such date, or, if such notice has not been received by such Borrower prior to
such time on such date, then not later than 12:00 noon, New York City time, on
(i) the Business Day that such Borrower receives such notice, if such notice is
received prior to 10:00 a.m., New York City time, on the day of receipt, or (ii)
the Business Day immediately following the day that such Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that, to the extent financed with proceeds of an ABR Borrowing as
contemplated by the following sentence, such Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Borrowing.  Unless
the Company, on its own behalf or on behalf of the applicable Pipeline Company
Borrower, shall have notified the Administrative Agent of such Borrower’s
intention to reimburse the Administrative Agent directly for such LC
Disbursement, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from such Borrower in respect
thereof and such Lender’s Percentage thereof.  Promptly following receipt of
such notice, each applicable Lender shall make an ABR Loan in the amount of its
Percentage of the payment then due from the applicable Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the applicable Lenders), and the Administrative Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from such
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from a Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to the Lenders and such Issuing Bank as their interests may appear.
 
(f)  Obligations Absolute.  Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.04 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.04, constitute a legal or
equitable discharge of or defense to, or provide a right of setoff against, a
Borrower’s obligations hereunder.  Neither the Administrative Agent, the Lenders
nor any Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of  such Issuing Bank; provided that the foregoing
shall not be construed to excuse such Issuing Bank from liability to a Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the applicable Borrower to the extent
permitted by applicable law) suffered by a Borrower that are caused by such
Issuing Bank’s failure to comply with the requirements of the ISP or the Uniform
Customs, as applicable, when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  In
furtherance of the foregoing, the parties agree that, with respect to documents
presented which appear on their face to be in compliance with the terms of a
Letter of Credit, the Issuing Bank that issued such Letter of Credit may, to the
extent it is permitted to do so under the ISP or Uniform Customs, as applicable,
and otherwise in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit (unless the applicable obligor Borrower shall consent to
payment thereon notwithstanding such lack of strict compliance).
 
(g)  Disbursement Procedures.  Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it.  Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of the date and the amount of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve such
Borrower of its obligation to reimburse such Issuing Bank and the Lenders with
respect to any such LC Disbursement.
 
(h)  Interim Interest.  If any Issuing Bank shall make any LC Disbursement,
then, unless the applicable obligor Borrower, or a Guarantor on its behalf,
shall reimburse such LC Disbursement in full on the date such LC Disbursement is
made (including reimbursement by way of ABR Loans made as contemplated by
paragraph (e) of this Section 2.04), the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if such
applicable obligor Borrower, or a Guarantor on its behalf, fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section 2.04,
then Section 2.11(c) shall apply.  Interest accrued pursuant to this paragraph
shall be for the account of the applicable Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph (e)
of this Section 2.04 to reimburse such Issuing Bank shall be for the account of
such Lender to the extent of such payment.
 
(i)  Replacement of an Issuing Bank.  Any Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank.  At the
time any such replacement shall become effective, the applicable obligor
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.10(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the replaced Issuing Bank under this Agreement with respect
to Letters of Credit issued by it thereafter and (ii) references herein to the
term “Issuing Bank” shall be deemed, when applicable, to refer to such successor
or, when applicable, to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require.  After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.
 
(j)  Cash Collateralization.  Notwithstanding any provisions of the Security
Agreement relating to the Cash Collateralization of LC Exposure, if any Event of
Default shall occur and be continuing, on the Business Day that any Borrower
receives notice from the Administrative Agent or the Majority Lenders demanding
the Cash Collateralization of the LC Exposure pursuant to this paragraph, such
Borrower shall Cash Collateralize the LC Exposure; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to such
Borrower described in paragraph (f) of Article 7.  If any Borrower is required
to provide an amount of Cash Collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to such Borrower within three Business Days after all Events
of Default have been cured or waived.
 
Section 2.05.  Funding Of Borrowings.  (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date of the related Borrowing by wire
transfer of immediately available funds by 12:00 noon, New York City time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders.  The Administrative Agent will make such Loans
available to the applicable Borrower by promptly crediting the Loan amounts so
received, in like funds, to such account as designated by such Borrower in the
applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.04(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.
 
(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date (or, in the case of a requested ABR Borrowing for
which notice has been provided by the Company on the same date of the proposed
disbursement, the proposed time) of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.05 and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of a Borrowing available to the Administrative Agent, then the applicable Lender
and Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, or (ii) in the case of the Borrower, the interest
rate applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
 
Section 2.06.  Interest Elections.  (a)  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  The Company, on its own behalf or on behalf of a Pipeline
Company Borrower, may thereafter elect at any time and from time to time on any
Business Day to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.06.  The Company, on its own behalf
or on behalf of a Pipeline Company Borrower, may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.
 
(b)  To make an election pursuant to this Section 2.06, a Borrower shall notify
the Administrative Agent of such election by telephone not later than 12:00
noon, New York City time, three Business Days before the proposed effective date
of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by such Borrower.
 
(c)  Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
(2)  If any such Interest Election Request requests a Eurodollar Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)  If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Majority Lenders, so notifies any Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
Section 2.07.  Optional and Mandatory Termination and Reduction of
Commitments.  (a) Unless previously terminated, the Commitments shall terminate
on the Maturity Date.
 
(b)  The Company may at any time terminate, or from time to time reduce, the
unused portions of the Commitments; provided that (i) each partial reduction of
the Commitments shall be in an amount that is an integral multiple of $1,000,000
and not less than $10,000,000, and (ii) the Company shall not terminate or
reduce the Commitments if, after giving effect to any concurrent prepayment of
Loans in accordance with Section 2.09, the Outstandings would exceed the
aggregate amount of the Commitments.
 
(c)  The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section 2.07, or
any required reduction of the Commitments under paragraph (d) of this Section
2.07, at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Company pursuant to this Section 2.07 shall be irrevocable; provided that a
notice of termination of the Commitments delivered by the Company may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
 
(d)  Within five days after the occurrence of a Mandatory Asset Reduction Event,
the Commitments shall be ratably reduced (but not below zero) by an aggregate
amount equal to the related Mandatory Asset Reduction Amount.
 
(e)  Any termination or reduction of the Commitments hereunder, whether optional
or mandatory, shall be permanent.  Each reduction of the Commitments shall be
made ratably among the Lenders in accordance with their respective Commitments.
 
Section 2.08.  Repayment of Loans; Evidence of Debt.  (a)  Each Borrower hereby
unconditionally promises to pay on the Maturity Date to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each Loan
made to such Borrower.
 
(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender to such Borrower, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
 
(c)  The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof, the Interest
Period applicable thereto and the Borrower to whom such Loan is made, (ii) the
amount of any principal or interest due and payable or to become due and payable
to each Lender hereunder on account of each Loan from the relevant Borrower to
whom such Loan was made and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
 
(d)  The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.08 shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of each
Borrower recorded therein absent manifest error; provided that the failure of
any Lender or the Administrative Agent to maintain any such account or any error
therein shall not in any manner affect the obligation of each Borrower to repay
the Loans made to such Borrower in accordance with the terms of this Agreement.
 
(e)  Any Lender may request that Loans made by it be evidenced by a Note.  In
such event, the applicable Borrower shall prepare, execute and deliver to such
Lender a Note or Notes payable to the order of such Lender (or, if requested by
such Lender, to such Lender and its registered assigns).  Thereafter, the Loans
evidenced by such Note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more Notes in
such form payable to the order of the payee named therein (or, if such Note is a
registered note, to such payee and its registered assigns).
 
Section 2.09.  Optional and Mandatory Prepayment of Loans.  (a)  Any Borrower
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part (without premium or penalty but subject to Section 2.14),
subject to prior notice in accordance with paragraph (b) of this Section
2.09.  All or any portion of any Loan prepaid may be borrowed and reborrowed in
accordance with the terms and provisions of this Agreement.
 
(b)  A Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any optional prepayment hereunder (i) in the case of prepayment of
a Eurodollar Borrowing, not later than 12:00 noon, New York City time, two
Business Days before the date of prepayment, or (ii) in the case of prepayment
of an ABR Borrowing, not later than 12:00 noon, New York City time, on the date
of prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.07(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07(c).  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each optional partial
prepayment of any Borrowing shall be in a minimum amount of $5,000,000 or a
larger integral multiple of $1,000,000.  Each optional prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.  Each
prepayment shall be accompanied by accrued and unpaid interest to the extent
required by Section 2.11.
 
(c)  If on any date (including any date on which a mandatory reduction of
Commitments occurs pursuant to Section 2.07(d)) the aggregate Outstandings
exceed the then aggregate Commitments, then, without notice or demand, the
Company shall promptly cause to be prepaid the principal amount of the Loans and
any unreimbursed LC Disbursements in an amount equal to such excess and, if all
Loans and unreimbursed LC Disbursements shall have been prepaid, promptly cause
to be Cash Collateralized outstanding Letters of Credit by an amount equal to
any remaining excess.
 
Section 2.10.  Fees.  (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount of the excess of the Commitment of such
Lender over such Lender’s Outstandings during the period from and including the
date hereof to but excluding the date on which such Commitment terminates.
 
(b)  The Company agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, (ii) to each
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) with respect to each Letter of
Credit issued by such Issuing Bank during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure with
respect to Letters of Credit issued by such Issuing Bank and (iii) to each
Issuing Bank, such Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit issued by it or
processing of drawings thereunder.
 
(c)  Fees accrued pursuant to paragraphs (a), (b)(i) and (b)(ii) above, through
and including the last day of March, June, September and December of each year
shall be payable on the third Business Day following each such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees for the account of the Lenders shall be payable on the date
on which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand.  All such fees shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  Any other fees payable to any Issuing Bank
pursuant to this Section shall be payable within 10 days after demand.
 
(d)  The Company agrees to pay (i) to the Administrative Agent, the Collateral
Agent and the Lead Arrangers, for their own accounts, fees payable in the
amounts and at the times separately agreed to pursuant to the Fee Letter and
(ii) on or prior to the Effective Date, to the Administrative Agent for the
account of each Lender an upfront fee in an amount separately agreed with the
Lenders.
 
(e)  All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for distribution (if applicable) to the Lenders as
specified above.  Fees paid shall not be refundable under any circumstances.
 
Section 2.11.  Interest.  (a)  The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
 
(b)  The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
(c)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus
the  rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section 2.11 or (ii) in the case of any other amount, 2% plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section
2.11.
 
(d)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section 2.11 shall
be payable on demand, (ii) in the event of any repayment or prepayment of any
Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
 
(e)  All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day of the Interest Period).  The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
 
Section 2.12.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a)  the Administrative Agent determines in good faith (which determination
shall be conclusive absent manifest error) that, by reason of circumstances
generally affecting the London interbank Eurodollar market, adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or
 
(b)  the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
 
(3)  then the Administrative Agent shall give notice thereof to the Borrowers
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrowers and the Lenders that
the circumstances giving rise to such notice no longer exist, (m) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (n) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.
 
Section 2.13.  Increased Costs.
 
(a)  If any Change in Law shall:
 
(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or
 
(ii)  impose on any Lender or any Issuing Bank or the London interbank market
any other condition materially affecting this Agreement or Eurodollar Loans made
by such Lender or any Letter of Credit or participation therein;
 
(1)  in each case other than as specified in paragraph (b) below, and the result
of any of the foregoing shall be to increase the cost to such Lender of making
or maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender or such Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or otherwise), in each case by an
amount that such Lender or such Issuing Bank reasonably deems to be material,
then the applicable Borrower or Borrowers will pay to such Lender or such
Issuing Bank, as the case may be, in accordance with paragraph (c) of this
Section 2.13 after such Borrower’s receipt of its written demand accompanied by
documentation specifying in reasonable detail the events and circumstances and
the applicable Change in Law in support of any such reimbursement request, such
additional amount or amounts necessary to compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.
 
(b)  If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy) by an amount reasonably deemed by such Lender or such Issuing
Bank to be material, then from time to time upon submission by such Lender or
such Issuing Bank to the applicable Borrower or Borrowers (with a copy to the
Administrative Agent) of a written demand therefor accompanied by documentation
specifying in reasonable detail the events and circumstances applicable to such
reduction and the applicable Change in Law in support of such demand, and the
amount demanded pursuant hereto, the applicable Borrower or Borrowers will,
within 30 days after receipt of such demand, pay to such Lender or such Issuing
Bank, as the case may be, such additional amount or amounts necessary to
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.
 
(c)  A certificate of a Lender or such Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, together with the relevant demand and accompanying
documentation, all as specified in paragraph (a) or (b) of this Section 2.13,
shall be delivered to the Company and shall be conclusive absent manifest
error.  The Company shall pay such Lender or such Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 30 days after receipt
thereof.
 
(d)  Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section 2.13 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
a Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor in accordance with this Section;
providedfurther that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
Section 2.14.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or any
prepayment under Section 2.09(a) or 2.09(c)), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(b) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by a Borrower pursuant to Section 2.17, then, in any such event, such
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the amount so prepaid or converted, or not so borrowed, continued,
converted or prepaid, at the Adjusted LIBO Rate that would have been applicable
to such Eurodollar Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the Interest Period that would have
commenced on the date of such failure for such Loan), over (ii) the amount of
interest that would have accrued to such Lender on such principal amount for
such period at the interest rate which such Lender would bid were it to bid, at
the commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the interbank eurodollar market.  A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the applicable Borrower
and shall be conclusive absent manifest error.  Each affected Lender requesting
payment under this Section shall submit written demand specifying in reasonable
detail the events and circumstances resulting in such payment obligation,
together with a certificate as to any amounts payable pursuant to this Section
to the applicable Borrower.  The applicable Borrower shall pay such Lender the
amount shown as due on any such certificate within 30 days after receipt
thereof.
 
Section 2.15.  Taxes.  (a)  Any and all payments by or on account of any
obligation of any Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if a Borrower
shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Borrower shall make such
deductions, and (iii) such Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
 
(b)  In addition, each Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)  Each Borrower shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of any Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to a Borrower by a Lender or an Issuing Bank, or
by the Administrative Agent on its own behalf or on behalf of a Lender or an
Issuing Bank, shall be conclusive absent manifest error.
 
(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Borrower to a Governmental Authority, such Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e)  Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the United States, or of the jurisdiction in
which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrowers (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed forms or
other documentation prescribed by applicable law or reasonably requested by a
Borrower as will permit such payments to be made without withholding or at a
reduced rate.
 
(f)  The Administrative Agent or a Lender shall determine if, in its reasonable
discretion, it has received a refund of any Indemnified Taxes or Other Taxes as
to which it has been indemnified by a Borrower or with respect to which a
Borrower has paid additional amounts pursuant to this Section 2.15.  If it
determines that it has received any such refund, it shall pay over such refund
to such Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section 2.15 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that each Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
any Borrower or any other Person.
 
Section 2.16.  Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.  (a)
Each Borrower shall make each payment required to be made by it hereunder and,
unless stated otherwise therein, under any of the other Loan Documents (whether
of principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.13, 2.14 or 2.15, or otherwise) prior to 12:00 noon, New
York City time, on the date when due, in immediately available funds, without
set-off or counterclaim.  Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon.  All such payments shall be made to the Administrative Agent at its
offices at 270 Park Avenue, New York, New York, except payments to be made
directly to an Issuing Bank as expressly provided herein and except that
payments pursuant to Sections 2.13, 2.14, 2.15 and 10.03 shall be made directly
to the Persons entitled thereto.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in dollars.
 
(b)  Except as otherwise provided in Section 2.09(c), if at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, unreimbursed LC Disbursements, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.
 
(c)  If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to a Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
 
(d)  Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the applicable Issuing Bank,
as the case may be, the amount due.  In such event, if such Borrower has not in
fact made such payment, then each of the Lenders or any applicable Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such Issuing
Bank, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to or recovery
by the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(d) or 2.04(e), 2.05(b), or 2.16(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
 
Section 2.17.  Mitigation Obligations; Replacement of Lenders.  (a) If any
Lender requests compensation under Section 2.13, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.13 or 2.15, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  Each Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
 
(b)  If (w) any Lender requests compensation under Section 2.13, or (x) if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
or (y) if any Lender defaults in its obligation to fund Loans hereunder or (z)
any Lender refuses to grant its approval with respect to any matter requiring
the approval of all Lenders and such matter shall have been approved by the
Majority Lenders, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, participations in LC Disbursements, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal, participations
in LC Disbursements and accrued interest and fees) or the Borrowers (in the case
of all other amounts) and (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.
 
ARTICLE 3
Conditions
 
Section 3.01.  Effective Date; Conditions to Initial Credit Event.  This
Agreement and the other Loan Documents, and the obligations of the Lenders to
make Loans hereunder and of the Issuing Banks to issue Letters of Credit
hereunder, shall not become effective until the date (the “Effective Date”) on
which each of the following conditions is satisfied (or waived in accordance
with Section 10.02):
 
(a)  This Third Amended and Restated Credit Agreement and each other Loan
Document to be executed and delivered on or before the Effective Date shall have
been executed by each party thereto, and each of the Administrative Agent (or
its counsel) and the Company (or its counsel) shall have received from each
party hereto and thereto either (i) a counterpart hereof or thereof, signed on
behalf of each party thereto or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement or such other Loan Document) that such party
has signed a counterpart hereof or thereof.
 
(b)  The Administrative Agent shall have received the following in form and
substance satisfactory to the Administrative Agent and in sufficient copies for
each Lender:
 
(i)  true and correct copies of the resolutions of the Board of Directors (or a
committee thereof) of each of the Borrowers, certified as to authenticity by the
Secretary or an Assistant Secretary (or equivalent) of such Borrower, approving
the borrowings and any Guaranties contemplated hereby and authorizing the
execution of this Agreement and the other Loan Documents, to the extent such
Borrower is a party thereto, and of all documents evidencing other required
Business Entity action of each of the Borrowers and required governmental
approvals to each of the Borrowers, if any, with respect to this Agreement and
the other Loan Documents.
 
(ii)  true and correct copies of the resolutions of the Board of Directors (or a
committee thereof) of each of the Subsidiary Guarantors (but excluding any
Released Parties), certified as to authenticity by the Secretary or an Assistant
Secretary (or equivalent) of such Subsidiary Guarantor, approving the Guaranty
of the Subsidiary Guarantors pursuant to the Subsidiary Guarantee Agreement as
contemplated hereby and authorizing the execution of such Subsidiary Guarantee
Agreement and the other Loan Documents, to the extent such Subsidiary Guarantor
is a party thereto, and of all documents evidencing other required Business
Entity action of each of the Subsidiary Guarantors and required governmental
approvals to each of the Subsidiary Guarantors, if any, with respect to the
Subsidiary Guarantee Agreement and the other Loan Documents.
 
(iii)  a certificate of the Secretary or an Assistant Secretary (or the
equivalent) of each of the Credit Parties (but excluding any Released Parties)
certifying the names and true signatures of the officers of each such Credit
Party authorized to sign any Loan Document and any other documents to be
delivered by it hereunder or thereunder.
 
(iv)  true and correct copies of the Business Entity organizational or formation
documents of each Credit Party and of each Pledged Company (but excluding any
Released Parties), certified as to the receipt and filing of public record
thereof by the appropriate filing officer (or the office thereof) to the extent
such documents are required by law to be on file in the jurisdiction of
organization or formation of such Person, and further certified as to
authenticity and completeness by the Secretary or an Assistant Secretary (or the
equivalent) of such Person.
 
(v)  copies of certificates dated as of a recent date from the Secretary of
State or other appropriate authority of such jurisdiction, evidencing the good
standing (or equivalent status) of each of the Credit Parties and of each
Pledged Company (but excluding any Released Parties) in its state of
organization or formation.
 
(vi)  written opinions of (A) Bracewell & Giuliani LLP, counsel for the Credit
Parties, substantially in the form of Exhibit F-1, and (B) the General Counsel
or Associate General Counsel of the Company, substantially in the form of
Exhibit F-2.  The Borrowers hereby request such counsel to deliver such
opinions.
 
(vii)  certificates, dated the Effective Date and signed by the President, a
Vice President or a Financial Officer of the Company, confirming compliance with
the conditions set forth in paragraphs (a) and (b) of Section 3.02.
 
(viii)  certificates, dated the Effective Date and signed by the President, a
Vice President or a Financial Officer of the Company, confirming that no default
or event of default that has not been waived shall have occurred and be
continuing under the Existing Facility (as in effect immediately prior to the
Effective Date).
 
(c)  The Administrative Agent shall have received (or shall receive from the
proceeds of a Borrowing on the Effective Date) all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Borrowers hereunder.
 
(d)  (i) The Deposit (as defined in the Existing Facility), together with
accrued interest thereon, shall have been returned to the Deposit Lenders (as
defined in the Existing Facility) (or shall be returned substantially
simultaneously with the closing hereunder), (ii) all Loans owing to Departing
Lenders, together with accrued interest thereon and accrued fees and all other
amounts payable under the Existing Facility for the account of Departing Lenders
shall have been paid (or shall be paid substantially simultaneously with the
closing hereunder) and (iii) the Administrative Agent shall have received
evidence satisfactory to it of the foregoing.
 
(e)  The Administrative Agent shall have received (i) evidence in form and
substance satisfactory to it that all filings, recordings, registrations and
other actions, including, without limitation, the filing of duly completed
Uniform Commercial Code financing statements, necessary or, in the opinion of
the Administrative Agent, desirable to perfect the Transaction Liens shall have
been completed, (ii) the certificates, if any, representing the stock, limited
partnership interests, limited liability company interests and general
partnership interests or any other Equity Interest pledged as of the Effective
Date pursuant to the Security Agreement, together with an undated stock power or
other transfer certificate for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof, and (iii) such other evidence of the
control of the applicable Collateral by the Collateral Agent acceptable to the
Administrative Agent as may be requested the Administrative Agent.
 
(f)  Each of the Pipeline Company Borrowers, the Subsidiary Guarantors and the
Pledged Companies shall be a wholly-owned, direct or indirect, Subsidiary of the
Company.
 
(g)  The Administrative Agent shall have received (i) the audited consolidated
financial statements of the Company and its consolidated Subsidiaries for the
fiscal year ended December 31, 2006 and (ii) the unaudited consolidated
financial statements of the Company and its consolidated Subsidiaries for the
fiscal quarter ended September 30, 2007.
 
(2)  The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date and the satisfaction (or waiver in accordance with Section 10.02)
of the conditions set forth in this Section 3.01, and such notice shall be
conclusive and binding.  Notwithstanding the foregoing, the obligations of the
Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived in accordance with Section 10.02) at or prior to 3:00 p.m.,
New York City time, on November 30, 2007 (and, in the event such conditions are
not so satisfied or waived, the Commitments shall terminate at such time).
 
Section 3.02.  Each Credit Event.  The obligation of each Lender to make a Loan
(excluding any continuation or conversion of a Loan and any Loan financing the
repayment of an LC Disbursement but including the Loans to be made on the
Effective Date) on the occasion of any Borrowing, and the obligation of any
Issuing Bank to issue a requested Letter of Credit (including the Letters of
Credit to be deemed issued hereunder on the Effective Date but excluding the
extension or renewal of Letters of Credit) for the account of any Borrower (or
amend or increase the stated amount of any issued Letter of Credit), is subject
to the satisfaction of the following conditions:
 
(a)  The representations and warranties of each Borrower and each other Credit
Party set forth in this Agreement and the other Loan Documents shall be true and
correct in all material respects on and as of the date of such Borrowing, or the
date of issuance (or amendment or increase in the stated amount) of such Letter
of Credit, as applicable, unless stated to be made on or as of, or to relate to,
a specific date or period other than the date of such Borrowing or issuance (or
amendment or increase in the stated amount).
 
(b)  At the time of and immediately after giving effect to such Borrowing (and,
if any proceeds thereof are being applied substantially contemporaneously to
satisfy any other obligation, to such application) or the issuance (or amendment
or increase in the stated amount) of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing.
 
(c)  In the case of the issuance of a Letter of Credit, to the extent not
already in effect between the Company and the Issuing Bank issuing such Letter
of Credit, the applicable Borrower shall have executed and delivered standard
documentation for account parties or reimbursement obligors in connection with
the issuances of letters of credit as is customary for such Issuing Bank and
that is not otherwise inconsistent with the terms of this Agreement.
 
(3)  Each Borrowing and each issuance of a (or amendment of or increase in the
stated amount of an issued) Letter of Credit shall be deemed to constitute a
representation and warranty by the applicable Borrower on the date thereof as to
the matters specified in paragraphs (a) and (b) of this Section.
 
Section 3.03.  Changes In Lenders And Commitments.  On the Effective Date:
 
(a)  The Deposit Commitments (as defined in the Existing Facility) shall
terminate, and the Deposit Lenders shall cease to be Lenders party to this
Agreement, provided that the provisions of Sections 2.13, 2.14, 2.15 and 10.03
shall continue to inure to the benefit of such Deposit Lenders.
 
(b)  Each Person listed in Schedule 1 hereto shall be a Lender with a Commitment
in the applicable amount set forth for such Lender in Schedule 1.
 
(c)  Each Lender which is not a Revolving Lender (as defined in the Existing
Facility) (a “New Lender”) shall make new Loans to the Borrowers in an amount
such that, after giving effect thereto, the aggregate amount of such Loans shall
bear the same relationship to the Commitment of such New Lender as the
outstanding Loans of the other Lenders bear to their Commitments, such new Loans
to be allocated ratably among all outstanding Borrowings and to be deemed part
of such outstanding Borrowings.
 
(d)  The Existing Letters of Credit shall become Letters of Credit hereunder,
and the participations of the Lenders therein shall be redetermined on the basis
of their respective Commitments set forth in Schedule 1, all pursuant to Section
2.04(b).
 
(e)  Any Revolving Lender party to the Existing Facility but not listed in
Schedule 1 shall cease to be a Lender party to this Agreement, shall cease to
have any Commitment hereunder or any participation in outstanding Letters of
Credit, and all Loans made by such Departing Lender, and all accrued interest,
fees and other amounts payable under the Existing Facility for its account shall
be due and payable on the Effective Date; provided that the provisions of
Sections 2.13, 2.14, 2.15 and 10.03 of this Agreement shall continue to inure to
the benefit of such Departing Lender.
 
(f)  Any Lender which is not a New Lender, but whose Percentage is greater than
its Revolving Percentage (as defined in the Existing Facility) previously in
effect shall be deemed a New Lender for purposes hereof to the extent of such
increase, and any such Lender whose Percentage is less than its Revolving
Percentage shall be deemed a Departing Lender for purposes hereof to the extent
of such decrease.
 
(g)  The Lenders which are parties to the Existing Facility, comprising the
“Majority Lenders” as defined therein, hereby waive any requirement of notice of
termination of the Commitments pursuant to Section 2.07(c) of the Existing
Facility and of prepayment of Loans to the extent necessary to give effect to
Section 3.01(d) and this Section 3.03.
 
ARTICLE 4
Representations and Warranties
 
The Company, and each Pipeline Company Borrower, in each case with respect to
itself and its Subsidiaries, represents and warrants to the Administrative
Agent, the Collateral Agent, each Issuing Bank and each Lender that:
 
Section 4.01.  Organization; Powers.  The Company is a Business Entity duly
formed, validly existing and in good standing under the laws of the State of
Delaware.  Each other Credit Related Party is duly organized or formed, validly
existing and, if applicable, in good standing in the jurisdiction of its
organization or formation.  Each Credit Related Party possesses all applicable
Business Entity powers and all other authorizations and licenses necessary to
engage in its business and operations as now conducted, the failure to obtain or
maintain which would have a Material Adverse Effect.
 
Section 4.02.  Authorization.  The execution, delivery and performance by each
Credit Party of the Loan Documents to which it is a party are within such Credit
Party’s applicable Business Entity powers, have been duly authorized by all
necessary applicable Business Entity action, and do not contravene (a) any
Credit Related Party’s organizational documents, or (b) any law or any material
contractual restriction binding on or affecting any Credit Related Party.
 
Section 4.03.  Governmental Approvals; No Conflicts.  No authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority is required for the due execution, delivery and performance by any
Credit Party of any Loan Document to which it is a party, except those necessary
to comply with laws, rules, regulations and orders required in the ordinary
course to comply with ongoing obligations of such Credit Party under Sections
5.01, 5.02 and 5.07, as applicable.
 
Section 4.04.  Binding Obligation; Enforceability.  This Agreement constitutes,
and the other Loan Documents when delivered hereunder shall constitute, the
legal, valid and binding obligations of each Credit Party that is a party
thereto, enforceable against such Credit Party in accordance with their
respective terms, except as may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally or by general principles of equity.
 
Section 4.05.  Financial Condition.
 
(a)  (a) The consolidated balance sheet of the Company and its consolidated
Subsidiaries as of December 31, 2006, and the related consolidated statements of
income and cash flows of the Company and its consolidated Subsidiaries for the
fiscal year then ended, reported on by Ernst & Young LLP, independent public
accountants, copies of which have been furnished to the Administrative Agent and
the Lenders prior to the date hereof, present fairly, in all material respects,
the consolidated financial condition of the Company and its consolidated
Subsidiaries as at such date and the consolidated results of the operations of
the Company and its consolidated Subsidiaries for the period ended on such date,
all in accordance with GAAP consistently applied (except as approved by the
chief financial officer of such entity and as disclosed therein), excluding for
purposes of this representation the effect of any subsequent revisions or
restatements thereto that may be required by the SEC with respect to (i) the
accounting treatment relating to the negative revision in the proven reserves of
crude oil and natural gas of the Company effected as of or prior to December 31,
2003 by an amount equal to approximately 1.83 trillion cubic feet equivalent and
(ii) the manner in which the Company reported changes to the accounting for
various hedging transactions and related ceiling test impairment charges.
 
(b)  The consolidated balance sheets of the Company and its consolidated
Subsidiaries as of September 30, 2007, and the related consolidated statements
of income and cash flows of the Company and its consolidated Subsidiaries for
the fiscal period then ended, copies of which have been furnished to the
Administrative Agent on or prior to the date hereof, present fairly, in all
material respects, the consolidated financial condition of the Company and its
consolidated Subsidiaries as at such date and the consolidated results of the
operations of the Company and its consolidated Subsidiaries for the period ended
on such date, all in accordance with GAAP consistently applied (except as
approved by the chief financial officer of such entity and as disclosed
therein), subject in the case of such unaudited statements to normal year-end
audit adjustments and reduced footnote disclosure, excluding for purposes of
this representation the effect of any subsequent revisions or restatements
thereto that may be required by the SEC with respect to (i) the accounting
treatment relating to the negative revision in the proven reserves of crude oil
and natural gas of the Company effected as of or prior to December 31, 2003 by
an amount equal to approximately 1.83 trillion cubic feet equivalent and (ii)
the manner in which the Company reported changes to the accounting for various
hedging transactions and related ceiling test impairment charges.
 
(c)  Except as set forth in Schedule 4.05 or in the annual and quarterly reports
referred to in Section 4.07 (collectively, the “Disclosure Update”), as of the
Effective Date, since December 31, 2006, there has been no Material Adverse
Effect.
 
Section 4.06.  Compliance with Laws and Agreements.  Each of the Company and its
Subsidiaries is in compliance with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property except where the
failure to comply, individually or in the aggregate, would not, in the
reasonable judgment of the Company, be expected to result in a Material Adverse
Effect; provided that the alleged failures to comply with such laws, rules,
regulations, and orders that are disclosed in any annual report on Form 10-K,
quarterly report on Form 10-Q or current report on Form 8-K filed by any
Borrower with the SEC prior to the date hereof shall not be deemed at any time
by the parties to the Loan Documents to be expected to have a Material Adverse
Effect for any purposes hereof.
 
Section 4.07.  Litigation.  There is no action, suit or proceeding pending, or
to the knowledge of any Borrower threatened, against or involving any Credit
Related Party in any court, or before any arbitrator of any kind, or before or
by any Governmental Authority, existing as of the Effective Date (x) that in the
reasonable judgment of the Company (taking into account the availability of
appeals) could reasonably be expected to have a Material Adverse Effect, except
for the proceedings described in the Company’s annual report on Form 10-K for
the year ended December 31, 2006 or its quarterly report on Form 10-Q for the
fiscal quarter ended September 30, 2007 (the “3rd Quarter 2007 10-Q”) as filed
with the SEC (the “Disclosed Proceedings”) or (y) which purports to affect the
legality, validity, binding effect or enforceability of the Loan
Documents.  Since the date of filing of the 3rd Quarter 2007 10-Q, there has
been no adverse change in the status of the Disclosed Proceedings that, taking
into account the availability of any appeals, could reasonably be expected to
increase materially the likelihood of a Material Adverse Effect resulting
therefrom.
 
Section 4.08.  Taxes.  Each Credit Related Party has duly filed all tax returns
required to be filed by it, and has duly paid and discharged all taxes,
assessments and governmental charges upon it or against its properties now due
and payable, the failure to file or pay which, as applicable, would have a
Material Adverse Effect, unless and to the extent only that the same are being
contested in good faith and by appropriate proceedings by the Company or the
applicable Credit Related Party.
 
Section 4.09.  Properties. (a) Each Credit Related Party has good title to its
respective properties and assets, free and clear of all mortgages, liens and
encumbrances, except for (i) Transaction Liens and (ii) other mortgages, liens
and other encumbrances (including covenants, restrictions, rights, easements and
minor irregularities in title) that do not materially interfere with the
business or operations of such Credit Related Party as presently conducted or
that are permitted by Section 6.01.
 
(b)  As of the Effective Date, the Company is aware of no Liens permitted by
Section 6.01(a) solely by reason of clause (d) of the definition of Collateral
Permitted Liens.
 
Section 4.10.  ERISA.  (a) No Termination Event has occurred or is reasonably
expected to occur with respect to any Plan which, with the giving of notice or
lapse of time, or both, would constitute an Event of Default under paragraph (h)
of Article 7.
 
(b)  Each Plan has complied with the applicable provisions of ERISA and the Code
where the failure to so comply would reasonably be expected to result in a
Material Adverse Effect.
 
(c)  The statement of assets and liabilities of each Plan and the statements of
changes in fund balance and in financial position, or the statement of changes
in net assets available for plan benefits, for the most recent plan year for
which an accountant’s report with respect to such Plan has been prepared, copies
of which report have been made available to the Administrative Agent, present
fairly, in all material respects, the financial condition of such Plan as at
such date and the results of operations of such Plan for the plan year ended on
such date.
 
(d)  Neither the Company nor any ERISA Affiliate has incurred, or is reasonably
expected to incur, any Withdrawal Liability to any Multiemployer Plan which,
when aggregated with all other amounts required to be paid to Multiemployer
Plans in connection with Withdrawal Liability (as of the date of determination),
would have a Material Adverse Effect.
 
(e)  Neither the Company nor any ERISA Affiliate has received any notification
that any Multiemployer Plan is in reorganization, insolvent or has been
terminated, within the meaning of Title IV of ERISA, and no Multiemployer Plan
is reasonably expected to be in reorganization, to be insolvent or to be
terminated within the meaning of Title IV of ERISA the effect of which
reorganization, insolvency or termination would be the occurrence of an Event of
Default under paragraph (h) of Article 7.
 
Section 4.11.  Investment Company Act.  No Credit Party is  an “investment
company” or a “company” controlled by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
 
Section 4.12.  Federal Reserve Regulations.  The Borrowings by any Borrower
under this Agreement and the Notes and the application of the proceeds thereof
as provided herein will not violate Regulation T, U or X of the Board of
Governors.
 
Section 4.13.  Collateral.  The Security Agreement is effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a valid
Lien on, and security interest in, all right, title and interest of each Credit
Party, as applicable, in the Collateral, as security for the Secured
Obligations, prior and superior in right to any other Lien (except for
Collateral Permitted Liens), except in each case above as may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally.  All financing statements have been filed
that are necessary to perfect any security interest created pursuant to any
Security Document that can be perfected by the filing of such financing
statements and all actions necessary to provide control to the Collateral Agent,
with respect to any Collateral for which control can be established in favor of
the Collateral Agent have been taken, including delivery of such Collateral to
the Collateral Agent to the extent such Collateral is certificated or for which
possession can provide perfection with respect thereto.
 
Section 4.14.  Environmental Matters.  Except for the matters set forth on
Schedule 4.14 and other matters that, in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, no Credit Related Party (a) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(b) is subject to any Environmental Liability, (c) has received notice of any
claim with respect to any Environmental Liability or (d) knows of any basis for
any Environmental Liability.
 
Section 4.15.  Disclosure.  The publicly available information filed by any
Credit Related Party with the SEC when taken as a whole does not contain any
material misstatement of fact or omit to state any material facts necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
Section 4.16.  Subsidiaries.  Schedule 4.16 sets forth the name of, and the
ownership interest of the Company in, each of its Subsidiaries as of October 12,
2007.
 
All representations and warranties made by the Credit Parties herein, and any
other Loan Document delivered pursuant hereto, shall survive the making of the
Loans, the issuance of any Letter of Credit and the execution and delivery by
the Credit Parties of the Loan Documents.
 
 
ARTICLE 5
Affirmative Covenants
 
Until the Final Payment Date shall have occurred, unless the Majority Lenders
shall otherwise consent in writing, each Borrower will, with respect to Sections
5.01 through 5.06, and the Company will, with respect to Sections 5.07 through
5.09:
 
Section 5.01.  Preservation of Existence.  Preserve and maintain, and, in the
case of the Company, cause each other Credit Related Party to preserve and
maintain, its (a) existence, (b) rights (organizational and statutory), and (c)
material franchises, except as otherwise permitted by Section 6.04 or 6.05 or
where the failure to so preserve would not have a Material Adverse Effect and
except that nothing herein shall prevent any change in Business Entity form of
the Company or any other Credit Related Party.
 
Section 5.02.  Compliance with Laws.  Comply, and, in the case of the Company,
cause each other Credit Related Party to comply, in all material respects with
all applicable laws, rules, regulations and orders (including all Environmental
Laws and laws requiring payment of all taxes, assessments and governmental
charges imposed upon it or upon its property except to the extent contested in
good faith by appropriate proceedings) the failure to comply with which would
have a Material Adverse Effect.
 
Section 5.03.  Visitation Rights.  At any reasonable time and from time to time,
permit the Administrative Agent or any of the Lenders or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Company and
any of its Subsidiaries, and to discuss the affairs, finances and accounts of
the Company and any of its Subsidiaries with any of their officers and, in the
company of an officer of the Company or the applicable Subsidiary if so
requested by the Company, with their independent certified public accountants.
 
Section 5.04.  Books and Records.  Keep, and, in the case of the Company, cause
each of its Subsidiaries to keep, proper books of record and account, in which
full and correct entries shall be made of all its respective financial
transactions and the assets and business of the Company and each of its
Subsidiaries, as applicable, in accordance with GAAP either (a) consistently
applied or (b) applied in a changed manner provided such change shall have been
disclosed to the Administrative Agent and shall have been consented to by the
accountants which (as required by Section 5.08) report on the financial
statements of the Company and its Subsidiaries for the fiscal year in which such
change shall have occurred.
 
Section 5.05.  Maintenance of Properties.  Maintain and preserve, and, in the
case of the Company, cause each other Credit Related Party to maintain and
preserve, all of its properties that are used in the conduct of its business in
good working order and condition, ordinary wear and tear excepted, to the extent
that any failure to do so would have a Material Adverse Effect.
 
Section 5.06.  Maintenance of Insurance.  Maintain or cause to be maintained
with financially sound and reputable insurance companies (or through
self-insurance), property damage and liability insurance of such types, in such
amounts and against such risks as is commercially reasonable to maintain; and
furnish to the Administrative Agent, upon written request, full information as
to the insurance carried.
 
Section 5.07.  Security Interests in Collateral.  (a) Execute and deliver, and
cause each Subsidiary Guarantor to execute and deliver, to the Administrative
Agent such guaranties, security agreements and supplements, amendments and
joinders to the Security Documents, in each case in form and substance
reasonably satisfactory to the Administrative Agent and as the Administrative
Agent deems necessary or advisable in order to ensure that the applicable
Guarantor guarantees, as primary obligor and not as surety, the full and
punctual payment when due of the Secured Obligations and that the Secured
Obligations are secured by valid, perfected and enforceable first-priority
Transaction Liens (subject only to Collateral Permitted Liens) over all of the
Collateral owned by the Company or such Subsidiary Guarantor as security for the
Secured Obligations, and (b) deliver, or cause to be delivered, to the
Administrative Agent such opinions of counsel and other related documents as may
be reasonably requested by the Administrative Agent with respect to the
requirements of this Section 5.07.
 
Section 5.08.  Reporting Requirements.  Furnish to each Lender in such
reasonable quantities as shall from time to time be requested by such Lender:
 
(a)  as soon as publicly available, and in any event within 60 days after the
end of each of the first three fiscal quarters of each fiscal year of each of
the Company and each other Credit Related Party that is required to file a Form
10-Q and/or Form 10-K with the SEC, a consolidated balance sheet of each of the
Company and such other Credit Related Party and its respective consolidated
Subsidiaries as of the end of such quarter, and consolidated statements of
income and cash flows of each of the Company and such other Credit Related Party
and its respective Subsidiaries each for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, certified (subject
to normal year-end adjustments and the absence of footnotes) as being fairly
stated in all material respects by a Financial Officer and accompanied by a
certificate of such officer stating (i) whether or not such officer has
knowledge of the occurrence of any Event of Default that is continuing hereunder
or of any event not theretofore remedied that with notice or lapse of time or
both would constitute such an Event of Default and, if so, stating in reasonable
detail the facts with respect thereto, (ii) all relevant facts in reasonable
detail to evidence, and the computations as to, whether or not (A) the Company
is in compliance with the requirements set forth in Section 6.02 and (B) each
Pipeline Company Borrower is in compliance with the requirements set forth in
Section 6.03, and (iii) a listing of all Credit Related Parties and consolidated
Subsidiaries of the Company showing the extent of its direct and indirect
holdings of their stocks;
 
(b)  as soon as publicly available and in any event within 120 days after the
end of each fiscal year of each of the Company and each other Credit Related
Party that is required to file a Form 10-Q and/or Form 10-K with the SEC, a copy
of the annual report for such year for each of the Company and such other Credit
Related Party and its respective consolidated Subsidiaries containing financial
statements for such year reported on by nationally recognized independent public
accountants (without any qualification or exception as to the scope of such
audit), accompanied by a report signed by said accountants stating that such
financial statements have been prepared in accordance with GAAP;
 
(c)  within 120 days after the close of each of the Company’s fiscal years, a
certificate of a Financial Officer stating (i) whether or not he has knowledge
of the occurrence of any Event of Default that is continuing hereunder or of any
event not theretofore remedied that with notice or lapse of time or both would
constitute such an Event of Default and, if so, stating in reasonable detail the
facts with respect thereto, (ii) all relevant facts in reasonable detail to
evidence, and the computations as to, whether or not (A) the Company is in
compliance with the requirements set forth in Section 6.02 and (B) each Pipeline
Company Borrower is in compliance with the requirements set forth in Section
6.03, and (iii) a listing of all Credit Related Parties and consolidated
Subsidiaries of the Company showing the extent of its direct and indirect
holdings of their stocks;
 
(d)  promptly after the sending or filing thereof, copies of all publicly
available reports that the Company or any other Credit Related Party sends to
any of its security holders and copies of all publicly available reports and
registration statements that the Company or any other Credit Related Party files
with the SEC or any national securities exchange other than registration
statements relating to employee benefit plans and to registrations of securities
for selling security holders;
 
(e)  within 10 days after sending or filing thereof, a copy of FERC Form
No. 2:  Annual Report of Major Natural Gas Companies, sent or filed by any
Credit Related Party with FERC with respect to each fiscal year of such Credit
Related Party;
 
(f)  promptly in writing, notice of all litigation and of all proceedings before
any Governmental Authority against or involving the Company or any other Credit
Related Party, except any litigation or proceeding that in the reasonable
judgment of the Company (taking into account the availability of appeals) is not
likely to have a material adverse effect on the consolidated financial condition
of the Company and its consolidated Subsidiaries taken as a whole;
 
(g)  within three Business Days after a Financial Officer obtains knowledge
thereof (i) notice of the occurrence of any Default that is continuing, together
with a detailed statement by a responsible officer of the Company of the steps
being taken by the Company or the appropriate Subsidiary of the Company to cure
the effect of such event, (ii) notice of the occurrence of any event that could
reasonably be expected to result in a Material Adverse Effect and (iii) notice
of the execution of any agreement relating to, or the consummation of, any
Disposition that could reasonably be expected to result in a Mandatory Asset
Reduction Event,
 
(h)  as soon as practicable and in any event (i) within 30 days after the
Company or any ERISA Affiliate knows or has reason to know that any Termination
Event described in clause (a) of the definition of Termination Event with
respect to any Plan has occurred that could reasonably be expected to have a
Material Adverse Effect, and (ii) within 10 days after the Company or any ERISA
Affiliate knows or has reason to know that any other Termination Event with
respect to any Plan has occurred, a statement of a Financial Officer describing
such Termination Event and the action, if any, that the Company or such ERISA
Affiliate proposes to take with respect thereto;
 
(i)  promptly and in any event within five Business Days after receipt thereof
by the Company or any ERISA Affiliate, copies of each notice received by the
Company or any ERISA Affiliate from the PBGC stating its intention to terminate
any Plan or to have a trustee appointed to administer any Plan which termination
could reasonably be expected to have a Material Adverse Effect;
 
(j)  promptly and in any event within 30 days after the filing thereof with the
Internal Revenue Service, copies of each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) with respect to each Single Employer Plan;
 
(k)  promptly and in any event within five Business Days after receipt thereof
by the Company or any ERISA Affiliate from the sponsor of a Multiemployer Plan,
a copy of each notice received by the Company or any ERISA Affiliate concerning
(i) the imposition of Withdrawal Liability by a Multiemployer Plan, (ii) the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization or insolvent within the meaning of Title IV of ERISA, (iii) the
termination of a Multiemployer Plan within the meaning of Title IV of ERISA, or
(iv) the amount of liability incurred, or expected to be incurred, by the
Company or any ERISA Affiliate in connection with any event described in clause
(i), (ii), or (iii) above, in each case if such event could reasonably be
expected to have a Material Adverse Effect; and
 
(l)  as soon as practicable but in any event within 60 days of any notice of
request therefor, such other information respecting the financial condition and
results of operations of the Company or any Subsidiary of the Company as any
Lender through the Administrative Agent may from time to time reasonably
request.
 
Each balance sheet and other financial statement furnished pursuant to Sections
5.08(a) and 5.08(b) shall contain comparative financial information which
conforms to the presentation required in Form 10-Q and 10-K, as appropriate,
under the Securities Exchange Act of 1934, as amended.  The electronic posting
of any financial statements, reports, notices or other items required to be
furnished pursuant to this Section 5.08 on a website established for Lender
access shall constitute delivery for all purposes this of Section 5.08.
 
Section 5.09.  Collateral Reporting.  Furnish, and cause each Subsidiary
Guarantor to furnish, to the Collateral Agent, on a quarterly basis, as of March
31, June 30, September 30 and December 31 of each calendar year, within 60 days
after the end of each of the first three calendar quarters and within 120 days
after the end of each calendar year, commencing September 30, 2007, a supplement
to Schedule IV to the Security Agreement.
 
ARTICLE 6
Negative Covenants
 
Until the Final Payment Date shall have occurred, unless the Majority Lenders
shall otherwise consent in writing:
 
Section 6.01.  Liens.
 
(a)  The Company shall not, and shall not permit any Subsidiary of the Company
to, create, assume, incur, or suffer to exist, any Liens (other than Collateral
Permitted Liens) upon or with respect to any of the Collateral.
 
(b)  The Company shall not, and shall not permit any Subsidiary of the Company
(other than (i) Southern Natural Gas Company, (ii) MLP, (iii) any Project
Financing Subsidiary and (iv) any Subsidiary of any of the foregoing) to,
create, assume, incur, or suffer to exist, any Lien securing Debt that would
require the Company or any of its Subsidiaries to equally and ratably secure
such Debt with any Specified Indenture Debt of the Company or any consolidated
Subsidiary of the Company unless the Secured Obligations shall be secured
equally and ratably with, or prior to, such Debt so long as such Specified
Indenture Debt shall be so equally and ratably secured.
 
(c)  The Company shall not permit any Restricted Subsidiary to create, assume,
incur or suffer to exist any Lien on any property or asset of such Restricted
Subsidiary except for:
 
(i)  Liens on the Equity Interests in, or Indebtedness or other obligations of,
or assets of, any Project Financing Subsidiary (or any Equity Interests in, or
Indebtedness or other obligations of, any Business Entity that is directly or
indirectly owned by any Project Financing Subsidiary) securing the payment of a
Project Financing and related obligations;
 
(ii)  Permitted Liens;
 
(iii)  Liens created by any Alternate Program permitted under Section
6.04(b)(iv) (or any document executed by any Borrower or any Subsidiary of a
Borrower in connection therewith);
 
(iv)  Liens (other than Liens with respect to the Collateral) in existence on
the Effective Date, plus any successive renewals or extensions of such Liens,
and any grant of a Lien, in connection with any successive refinancing,
extension or renewal of the Debt or any liability under any Guaranty secured by
such Liens, provided that (A) the aggregate principal amount of the Debt or any
liability under any Guaranty (and any successive refinancing, extension or
renewal thereof) secured by such Liens does not increase from that amount
outstanding at the time of such renewal, extension or grant of the Lien or such
refinancing and any such successive renewal, extension or grant of the Lien does
not encumber any additional property or assets of such Restricted Subsidiary
(except as contemplated by clause (vii) below) and (B) no such Liens shall be
granted after the Effective Date to secure Debt owed to the Company or to any of
its Subsidiaries that is not a Restricted Subsidiary;
 
(v)  any Lien on any asset (including a Capital Lease) securing Indebtedness
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring such asset, provided that such Lien attaches to such asset
concurrently with or within 180 days after the acquisition thereof;
 
(vi)  the Transaction Liens and Liens permitted by the Security Documents; and
 
(vii)  any Lien on products and proceeds (including dividends, distributions,
interest and like payments on or with respect to, and insurance and condemnation
proceeds and rental, lease, licensing and similar proceeds) of, and property
evidencing or embodying, or constituting rights or other general intangibles
directly relating to or arising out of, and accessions and improvements to,
property or assets subject to such Liens, so long as such Lien on such property
or assets is permitted by this Section 6.01.
 
Section 6.02.  Financial Covenants.
 
(a)  Leverage Ratio.  The Company shall not permit the ratio of (i) the sum of
(A) the aggregate amount of consolidated Debt of the Company and its
consolidated Subsidiaries, plus (B) the aggregate amount of consolidated
Guaranties of the Company and its consolidated Subsidiaries, plus (C) the
outstanding principal (or equivalent) amount of financing extended to the
Company and its consolidated Subsidiaries pursuant to any Alternate Program,
regardless of whether such financing gives rise to “Indebtedness” hereunder,
minus (D) all unrestricted cash balances of the Company and its consolidated
Subsidiaries (in each case, without duplication of amounts under this clause (i)
and determined as to all of the foregoing entities on a consolidated basis) (it
being understood that cash balances in the Qualified Investments Account or any
Qualified Investments Subaccount are not restricted for purposes of this clause
(D) minus (E) all restricted cash balances of the Company and its consolidated
Subsidiaries securing or otherwise supporting the payment of Debt or Guaranties
of the Company and its consolidated Subsidiaries included in (A) above to (ii)
Consolidated EBITDA of the Company and its consolidated Subsidiaries for the
then most recently ended period of four fiscal quarters to exceed (x) 5.50:1 at
any time prior to June 30, 2008 and (y) 5.25:1 at any time on or after June 30,
2008.
 
(b)  Fixed Charge Coverage Ratio.  The Company shall not permit the ratio of (i)
Consolidated EBITDA of the Company and its consolidated Subsidiaries for the
then most recently ended period of four fiscal quarters to (ii) the sum of its
consolidated interest expense plus its total dividends paid, in each case for
the then most recently ended period of four fiscal quarters to be less than (x)
1.75:1 at any time prior to June 30, 2008 and (y) 2.0:1 at any time on or after
June 30, 2008.
 
Section 6.03.  Debt. No Pipeline Company Borrower and no Subsidiary of a
Pipeline Company Borrower shall incur or become liable for any Debt (other than
loans from a FERC-Regulated Restricted Subsidiary that are subordinated to the
Obligations pursuant to Acceptable Subordination Provisions and the proceeds of
which are used to make a Qualified Investment or fund working capital) or any
liability under Guaranties if, immediately after giving effect to such Debt or
liability under such Guaranties and the receipt and application of any proceeds
thereof (or of any Debt so guaranteed) or value received in connection
therewith, (i) the ratio of Debt (excluding loans from a FERC-Regulated
Restricted Subsidiary that are subordinated to the Obligations pursuant to
Acceptable Subordination Provisions and the proceeds of which are used to make a
Qualified Investment or fund working capital) and liabilities under Guaranties,
without duplication, of the applicable Pipeline Company Borrower and its
consolidated Subsidiaries to Consolidated EBITDA of such Pipeline Company
Borrower and its consolidated Subsidiaries, in each case on a consolidated basis
for the applicable Pipeline Company Borrower and its consolidated Subsidiaries,
for the then most recently completed four quarter period for which financial
statements have been delivered as required by Section 5.08 would exceed 5 to 1,
or (ii) the proceeds of any such Debt (or of the underlying Debt guaranteed by
any such Guaranty) would be used for any purpose other than (A) the funding of
working capital of the applicable Pipeline Company Borrower or Subsidiary, (B)
the successive refinancing of Debt incurred to fund working capital, (C) the
making of Qualified Investments or (D) the refinancing or replacement of Debt.
 
Section 6.04.  Disposition of Property or Assets.
 
(a)  The Company shall not, and shall not permit any Credit Related Party to,
Dispose of any interest in any asset or property constituting Collateral, except
(i) in connection with a change in form of Business Entity that does not (x)
result in a Person other than a Credit Related Party owning any Equity Interests
in the resulting Business Entity or (y) adversely affect the validity,
perfection or priority of the Transaction Liens on any of the Collateral, (ii)
any Disposition that is the result of any casualty or condemnation of Collateral
or any order (whether or not having the force of law) of the FERC or any other
Governmental Authority with respect to such Collateral, so long as the
Commitments shall be permanently reduced to the extent required by Section
2.07(d), (iii) Dispositions of Collateral in a transaction permitted by Section
6.05 and (iv) Dispositions of direct or indirect equity interests in the
Pipeline Company Borrowers to either (x) MLP or a Subsidiary of MLP (including
intermediate inter-company transfers in connection therewith) or (y) a Person
other than the Company or a Subsidiary of the Company, in any such case on an
arm’s-length basis (as reasonably determined by the Company), provided that the
sum of the effective percentage interest in TGPC so Disposed of plus the
effective percentage interest in EPNGC so Disposed of shall not exceed 15%.
 
(b)  The Company shall not, and shall not permit any Credit Related Party to,
Dispose of any property or asset, provided that this Section 6.04(b) shall not
apply to:
 
(i)  Dispositions of property or assets (other than Dispositions of Collateral)
by Restricted Subsidiaries not otherwise permitted pursuant to any other
provision of this Section 6.04, provided that (x) any such Disposition is
conducted on an arms-length basis, (y) except in the case of any such
Disposition to MLP or a Subsidiary of MLP (including intermediate inter-company
transfers in connection therewith), the consideration for such Disposition does
not consist of Equity Interests or Indebtedness, and (z) if the Net Cash
Proceeds of such Disposition exceed $5,000,000 on an individual basis or
$10,000,000 in the aggregate during any fiscal year of the Company, the
Commitments shall be permanently reduced to the extent required by Section
2.07(d);
 
(ii)  Dispositions not otherwise permitted pursuant to any other provision of
this Section 6.04 (other than clause (i) above) and that result from any
casualty or condemnation of any property or assets of any Restricted Subsidiary
or any order (whether or not having the force of law) of the FERC or any other
Governmental Authority, provided that, if the Net Cash Proceeds of such
Disposition exceed $5,000,000 on an individual basis or $10,000,000 in the
aggregate during any fiscal year of the Company, the Commitments shall be
permanently reduced to the extent required by Section 2.07(d);
 
(iii)  Dispositions of obsolete or worn out property or assets (or property or
assets no longer useful in the business of the relevant Credit Related Party) in
the ordinary course of business and leases or subleases of unused office or
other space in the ordinary course of business;
 
(iv)  Dispositions of any receivables and related rights pursuant to any
Alternate Program so long as immediately before and immediately after giving
effect to such Disposition the Company is in compliance with Section 6.02(a);
 
(v)  Dispositions of any Project Financing Subsidiary and/or all or any part of
any such Project Financing Subsidiary’s assets or property;
 
(vi)  Dispositions of property or assets to a Restricted Subsidiary, or to a
Business Entity that after giving effect to such Disposition will become a
Restricted Subsidiary in which the Company’s direct or indirect Equity Interest
will be at least as great as its direct or indirect Equity Interest in the
transferor immediately prior to such Disposition;
 
(vii)  Dispositions permitted by, and subject to the terms of, Section 6.04(a)
and Dispositions permitted by Section 6.05;
 
(viii)  the Disposition of EPEC Realty, Inc.;
 
(ix)  Dispositions of inventory in the ordinary course of business;
 
(x)  Dispositions constituting licenses of intellectual property in the ordinary
course of business;
 
(xi)  Dispositions of cash or Cash Equivalents (other than cash or Cash
Equivalents constituting Collateral under the Security Agreement or an amount
equal to proceeds of any Disposition permitted pursuant to clauses (i) and (ii)
above in excess of the applicable threshold amounts specified therein, which
such cash or Cash Equivalents shall be Disposed of pursuant to the terms and
provisions of this Agreement and the Security Agreement);
 
(xii)  Dispositions of Indebtedness or instruments or other obligations that are
received as consideration for any Disposition of property or assets (other than
Dispositions permitted pursuant to clauses (i) and (ii) above);
 
(xiii)  Dispositions of investments (including Equity Interests and Indebtedness
or instruments or other obligations) that are received in connection with the
bankruptcy or reorganization of suppliers, customers or other Persons, or in
settlement of, or pursuant to any judgment or other order in respect of,
delinquent obligations of, or litigation proceedings or other disputes with, or
from exercises of rights or remedies against, any such Persons;
 
(xiv)  Dispositions by the Company or by any Exempted Guarantor on an
arm’s-length basis (as reasonably determined by the Company) of any property or
assets that do not constitute Collateral; or
 
(xv)  Dispositions by the Company or its Subsidiaries on an arms-length basis
(as reasonably determined by the Company) of Equity Interests in any Subsidiary
of the Company; provided that the sale thereof shall not result in the Company
owning directly or indirectly less than 100% of the Equity Interests in the
Subsidiary Guarantors.
 
(c)  No Borrower shall Dispose of (in a single or related series of
transactions) assets constituting all or substantially all of the consolidated
assets of such Borrower and its Subsidiaries taken as a whole, provided that
this Section 6.04(c) shall not apply to (i) any transaction permitted by Section
6.04(a), Section 6.04(b)(ii), (b)(vi), (b)(vii) or (b)(xiii) or Section 6.05 or
(ii) any transaction required by a final order of any Governmental Authority of
competent jurisdiction.
 
Section 6.05.  Mergers.  The Company shall not, and shall not permit any other
Credit Related Party to, merge or consolidate with, or liquidate into, any
Person, except that, provided no Event of Default has occurred and is continuing
(both before and immediately after giving effect to any merger, consolidation or
liquidation permitted below):
 
(a)  any Credit Related Party (other than the Company) in addition to mergers,
consolidations and liquidations provided for in clauses (b) and (c) below, may
merge or consolidate with, or liquidate into, any other Credit Related Party
(other than the Company), provided that (i) the continuing or surviving Credit
Related Party unconditionally assumes by written agreement satisfactory to the
Administrative Agent all of the performance and payment obligations of the other
Credit Related Party under any Loan Documents to which it is a party and (ii)
the Lien under the Security Documents in favor of the Collateral Agent on any
Collateral owned by any applicable Subsidiary Guarantor immediately prior to
such merger, consolidation or liquidation remains effective and perfected
immediately thereafter with no loss of relative priority to any other class of
creditor from that existing immediately prior to such merger, consolidation or
liquidation; provided, however, that any Pledged Company shall be permitted to
merge with another Restricted Subsidiary, so long as the Equity Interests of the
surviving Business Entity are subject to perfected Transaction Liens and neither
the priority of such Liens nor the value of the Collateral is diminished as a
result of such merger;
 
(b)  any Exempted Guarantor may merge or consolidate with, or liquidate into,
any other Exempted Guarantor or other Business Entity that is not a Credit
Related Party, provided that (i) the surviving Business Entity is, directly or
indirectly, a wholly-owned Subsidiary of the Company and remains a Subsidiary
Guarantor, (ii) if the Exempted Guarantor is not the continuing or surviving
Business Entity, the continuing or surviving Business Entity unconditionally
assumes by written agreement satisfactory to the Administrative Agent all of the
obligations of such Exempted Guarantor under the Loan Documents to which the
applicable Exempted Guarantor is a party and (iii) the Lien under the Security
Documents in favor of the Collateral Agent on any Collateral owned by the
applicable Exempted Guarantor immediately prior to such merger, consolidation or
liquidation remains effective and perfected immediately thereafter with no loss
of relative priority to any other class of creditor from that existing
immediately prior to such merger, consolidation or liquidation; and
 
(c)  the Company may merge or consolidate with, or liquidate into, any Business
Entity other than a Credit Related Party, provided that (i) (A) the Company is
the continuing or surviving Business Entity or (B) the continuing or surviving
Business Entity is organized under the laws of the United States or a State
thereof and unconditionally assumes by written agreement satisfactory to the
Administrative Agent all of the performance and payment obligations of the
Company under any Loan Documents to which it is a party, and (ii) the Lien under
the Security Documents in favor of the Collateral Agent on any Collateral owned
by the Company immediately prior to such merger, consolidation or liquidation
remains effective and perfected immediately thereafter with no loss of relative
priority to any other class of creditor (either contractually, by structural
subordination or otherwise) from that existing immediately prior to such merger,
consolidation or liquidation.
 
Section 6.06.  Use of Proceeds.  No Borrower shall use the proceeds of any Loan
or any Letter of Credit for any purpose that would (a) whether directly or
indirectly, entail a violation of any of the Regulations of the Board of
Governors, including Regulations T, U and X or (b) constitute a use other than a
general corporate purpose (it being understood that the payments to be made to
Departing Lenders pursuant to Section 3.01(d)(ii) shall constitute a permitted
use of proceeds pursuant to this Section 6.06).
 
Section 6.07.  Transactions with Affiliates.  No Credit Related Party (other
than an Exempted Guarantor) will sell, lease or otherwise transfer any property
to, or purchase, lease or otherwise acquire any property from, or otherwise
engage in any other transaction with, any Affiliate of the Company that is not a
Subsidiary of the Company, whether or not in the ordinary course of business,
except (a) transactions on terms no less favorable to such Credit Related Party
as would be obtainable by such Credit Related Party at the time in a comparable
arm’s-length transaction or series of transactions with a person other than an
Affiliate of the Company, (b) any Disposition permitted under Section 6.04 or
any merger, consolidation or liquidation permitted under Section 6.05 and (c)
transactions the value of which are de minimis in relation to the assets,
liabilities or revenues of the Credit Related Party engaging in such
transaction.
 
Section 6.08.  Restrictive Agreements. No Credit Related Party will, directly or
indirectly, enter into or permit to exist any agreement or other arrangement
that prohibits, restricts or imposes any condition on (a) the ability of any
Credit Related Party (other than the Company or the Exempted Guarantor) to
create or permit to exist any Lien on any of its property or (b) the ability of
any Restricted Subsidiary or Pipeline Company Borrower to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Company or any Subsidiary Guarantor or to
Guarantee Debt of the Company or any Subsidiary Guarantor or to otherwise
transfer assets to or invest in the Company or any Subsidiary Guarantor;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof and identified on
Schedule 6.08, or any extension, refinancing or renewal thereof on market terms
and conditions, (iii) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided that such restrictions and conditions apply only to
the Subsidiary that is to be sold and such sale is permitted hereunder, (iv)
clause (a) of this Section shall not apply to restrictions or conditions imposed
by any agreement relating to secured Debt permitted by this Agreement if such
restrictions or conditions apply only to the property securing such Debt, (v)
clause (a) of this Section shall not apply to customary provisions in leases and
other contracts entered into in the ordinary course of business restricting the
assignment thereof, (vi) the foregoing shall not apply to any Pipeline Company
Borrower or its Subsidiary in connection with the issuance of debt otherwise
permitted hereunder on market-clearing terms that are no less favorable to such
Pipeline Company Borrower or its Subsidiary than the Reference Indenture and
(vii) clause (a) and (b) of this Section shall not apply to any assets that are
the subject of an Alternate Program or to any Restricted Subsidiary whose only
activities are to purchase receivables from a Pipeline Company Borrower or a
Subsidiary of a Pipeline Company Borrower and resell such receivables, in each
case pursuant to an Alternate Program.
 
ARTICLE 7
Events of Default
 
If any of the following events (“Events of Default”) shall occur and be
continuing:
 
(a)  Any Borrower shall fail to pay any installment of principal of any of its
Loans or Notes when due, or any interest on any of its Loans or Notes or any
other amount payable by it hereunder within five Business Days after the same
shall be due; or
 
(b)  Any representation or warranty made or deemed made by any Credit Party
herein or by any Credit Party (or any of its officers) in connection with this
Agreement shall prove to have been incorrect in any material respect when made
or deemed made and, if such representation or warranty is capable of being
cured, such inaccuracy shall remain unremedied for 30 days after written notice
thereof shall have been given to such Credit Party by the Administrative Agent
or by any Lender with a copy to the Administrative Agent; or
 
(c)  Any Credit Party shall fail to perform or observe any term, covenant, or
agreement applicable to it contained in Section 5.01(a) or 5.08(g) or Article 6;
or
 
(d)  Any Credit Party shall fail to perform or observe any other term, covenant
or agreement contained in the Loan Documents (other than those specified in
paragraphs (a) through (c) above) on its part to be performed or observed and
any such failure shall remain unremedied for 30 days after written notice
thereof shall have been given to such Credit Party by the Administrative Agent
or by any Lender with a copy to the Administrative Agent; or
 
(e)  The Company or any consolidated Subsidiary shall fail to pay any Debt or
Guaranty (excluding Debt and Guarantees incurred pursuant hereto) or Hedging
Agreement of such Person in an aggregate principal amount of $200,000,000 or
more, or any installment of principal thereof or interest or premium thereon,
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt,
Guaranty or Hedging Agreement; or any other default under any agreement or
instrument relating to any such Debt in such aggregate principal amount
(excluding Debt and Guarantees incurred hereunder) or any Secured Hedging
Agreement, or any other event (other than an exercise of voluntary prepayment or
voluntary purchase option or analogous right or any issuance or Disposition of
Equity Interests or other assets, or an incurrence or issuance of Debt or other
obligations, giving rise to a repayment or prepayment obligations in respect of
such Debt or such Secured Hedging Agreement), shall occur and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such default or event is to accelerate the maturity
of such Debt in such aggregate principal amount or such Secured Hedging
Agreement; or
 
(f)  (i) Any Borrower, any Guarantor or any other Credit Related Party (other
than any Borrower or Guarantor) having total Assets in excess of $100,000,000
(any of the foregoing, a “Material Credit Related Party”) shall (A) generally
not pay its debts as such debts become due; or (B) admit in writing its
inability to pay its debts generally; or (C) make a general assignment for the
benefit of creditors; or (ii) any proceeding shall be instituted or consented to
by any Material Credit Related Party seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property; or (iii) any such proceeding shall have been instituted against any
Material Credit Related Party and either such proceeding shall not be stayed or
dismissed for 60 consecutive days or any of the actions referred to above sought
in such proceeding (including the entry of an order for relief against it or the
appointment of a receiver, trustee, custodian or other similar official for it
or any substantial part of its property) shall occur; or (iv) any Material
Credit Related Party shall take any corporate action to authorize any of the
actions set forth above in this paragraph (f); or
 
(g)  Any final judgment or order for the payment of money in an aggregate amount
in excess of $100,000,000 (net of insurance coverage which is reasonably
expected to be paid by the insurer) shall be rendered against the Company, any
Credit Related Party or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution (other
than any enforcement proceedings consisting of the mere obtaining and filing of
a judgment lien or obtaining of a garnishment or similar order so long as no
foreclosure, levy or similar process in respect of such judgment lien, or
payment over in respect of such garnishment or similar order, has commenced and
is continuing or has been completed (collectively, the “Permitted Execution
Actions”)) shall not be effectively stayed, or any action, other than a
Permitted Execution Action, shall be legally taken by a judgment creditor to
attach or levy upon any property or assets of the Company or any other Credit
Related Party to enforce any such judgment or order; provided, however, that
with respect to any such judgment or order that is subject to the terms of one
or more settlement agreements that provide for the obligations thereunder to be
paid or performed over time, such judgment or order shall not be deemed
hereunder to be undischarged unless and until the Company or any other Credit
Related Party shall have failed to pay any amounts due and owing thereunder
(payment of which shall not have been stayed) for a period of 30 consecutive
days after the respective final due dates for the payment of such amounts; or
 
(h)  (i) Any Termination Event with respect to a Plan shall have occurred and,
30 days after notice thereof shall have been given to the Company by the
Administrative Agent, such Termination Event shall still exist; or (ii) the
Company or any ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred Withdrawal Liability to such
Multiemployer Plan; or (iii) the Company or any ERISA Affiliate shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization, or is insolvent or is being terminated, within the meaning of
Title IV of ERISA; or (iv) any Person shall engage in a “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan; and in each case in clauses (i) through (iv) above, such event or
condition, together with all other such events or conditions, if any, would
result in an aggregate liability of the Company or any ERISA Affiliate that
would have a Material Adverse Effect; or
 
(i)  At any time (i) any “person” (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934) other than the Company or a Subsidiary of the
Company or any employee benefit plan maintained for employees of the Company
and/or any of its Subsidiaries or the trustee therefor, shall have acquired
direct or indirect ownership of and paid for in excess of 50% of the outstanding
capital stock of the Company entitled to vote in elections for directors of the
Company or (ii) more than half of members of the Board of Directors of the
Company consists of individuals who (1) were not members of the Board of
Directors of the Company at the Effective Date and (2) were not appointed,
elected or nominated by the Board of Directors of the Company at a time when no
Event of Default existed under this clause (ii); or
 
(j)  Any of the guarantees contained in any Credit Party Guarantee, or any other
material provision of any Loan Document, shall cease, for any reason, to be
valid and binding upon or enforceable against any Credit Party that is a party
thereto, or any such Credit Party shall so assert in writing, provided that if
such invalidity or unenforceability is of a nature so as to be amenable to cure
within five Business Days and if, within one Business Day after the Company
receives notice from the Administrative Agent or the Collateral Agent or
otherwise becomes aware that such material provision is not valid or is
unenforceable as aforesaid, the Company delivers written notice to the
Administrative Agent that the applicable Credit Party intends to cure such
invalidity or unenforceability as soon as possible, then an Event of Default
shall not exist pursuant to this paragraph (k) of Article 7 unless the Company
or the relevant Credit Party shall fail to deliver or cause to be delivered an
amendment or other modification, or other agreement or undertaking, having the
same economic effect as the invalid or unenforceable provision within four
Business Days after the delivery of such written notice of intent; or
 
(k)  Any Security Document shall for any reason fail or cease to create a valid
and enforceable Lien on any Collateral stated to be covered thereby or, except
as permitted by the Loan Documents, such Lien shall fail or cease to be a
perfected and first-priority (subject only to Collateral Permitted Liens) Lien,
or any Credit Related Party shall so state in writing and, if such invalidity or
lack of perfection or priority relates solely to Collateral with an aggregate
value of $1,000,000 or less and such invalidity or lack of perfection or
priority is such so as to be amenable to cure without material disadvantage to
the position of the Administrative Agent, the Collateral Agent and the other
Secured Parties, such invalidity or lack of perfection or priority shall not be
cured within 10 days of the earlier of such Credit Related Party so stating in
writing or delivery of notice thereof by the Administrative Agent to the Company
(or such shorter period as shall be specified by the Administrative Agent and is
reasonable under the circumstances);
 
(4)  then, and in every such event (other than an event with respect to any
Credit Related Party described in paragraph (f) of this Article except for
clause (i)(A) thereof), and at any time thereafter during the continuance of
such event, the Administrative Agent may, and at the request of the Majority
Lenders shall, by notice to the Company, take either or both of the following
actions, at the same or different times: (i) declare the Commitments to be
terminated and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans and the Notes then outstanding, all interest thereon and all
other amounts payable under this Agreement to be forthwith due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrowers; provided, however, that if an Event of Default under
paragraph (f) (except under clause (i)(A) thereof) shall occur, (A) the
Commitments shall automatically terminate and (B) the principal of the Loans and
the Notes then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrowers accrued hereunder shall automatically
become due and payable, without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived by the Borrowers.
 
ARTICLE 8
Company Guarantee
 
Section 8.01.  Company Guarantee.
 
(a)  The Company hereby unconditionally and irrevocably guarantees to the
Collateral Agent, for the ratable benefit of the Secured Parties and each of
their respective permitted successors, endorsees, transferees and assigns, (i)
the prompt and complete payment by the Pipeline Company Borrowers when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations payable by any of them and (ii) the prompt and complete payment by
the Subsidiary Guarantors when due (whether at the stated maturity, by
acceleration or otherwise) of all amounts payable by them under the Subsidiary
Guarantee Agreement (the obligations described in the foregoing clauses (i) and
(ii) being herein referred to as the “Company Guaranteed Obligations”).  This is
a guarantee of payment and not collection and the liability of the Company is
primary and not secondary.
 
(b)  The guarantee contained in this Article 8 shall remain in full force and
effect until the Final Payment Date, notwithstanding that from time to time
during the term of this Agreement, no Company Guaranteed Obligations may be
outstanding.
 
(c)  No payment made by any Pipeline Company Borrower, any of the Subsidiary
Guarantors, any other guarantor or any other Person, or received or collected by
any Agent or any Lender from any Pipeline Company Borrower, any of the
Subsidiary Guarantors, any other guarantor or any other Person, by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of the
Company hereunder which shall, notwithstanding any such payment (other than any
payment made by the Company in respect of the Company Guaranteed Obligations or
any payment received or collected from the Company in respect of the Company
Guaranteed Obligations), remain liable for the Company Guaranteed Obligations
until the Final Payment Date.
 
Section 8.02.  No Subrogation.  Notwithstanding any payment made by any Pipeline
Company Borrower hereunder, the Company under this Article 8 or the Parent
Guarantee or any Subsidiary Guarantor under the Subsidiary Guarantee Agreement
or any set-off or application of funds of any Pipeline Company Borrower or any
Subsidiary Guarantor by any Agent or any Lender, the Company shall not be
entitled to be subrogated to any of the rights of any Agent or any Lender
against any Pipeline Company Borrower or any Subsidiary Guarantor or any
collateral security or guarantee or right of offset held by any Agent or any
Lender for the payment of the Company Guaranteed Obligations, nor shall the
Company seek or be entitled to seek any contribution or reimbursement from any
Pipeline Company Borrower or any Subsidiary Guarantor in respect of payments
made by the Company hereunder, until the Final Payment Date.  If any amount
shall be paid to the Company on account of such subrogation rights prior to the
Final Payment Date, such amount shall be held by the Company in trust for the
Agents and the Lenders, segregated from other funds of the Company, and shall,
forthwith upon receipt by the Company, be turned over to the Administrative
Agent in the exact form received by the Company (duly indorsed by the Company to
the Administrative Agent, if required), to be applied against the Company
Guaranteed Obligations, whether matured or unmatured), in such order as the
Administrative Agent may determine but subject in any event to the terms and
provisions of this Agreement and the Security Agreement.
 
Section 8.03.  Amendments, etc. with Respect to the Obligations.  The Company
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against the Company and without notice to or further assent by the
Company, any demand for payment of any of the Company Guaranteed Obligations
made by any Agent or any Lender may be rescinded by such Agent or such Lender
and any of the Company Guaranteed Obligations continued, and the Company
Guaranteed Obligations, or the liability of any other Person upon or for any
part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Agent or any Lender, and this Agreement and the
other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Majority Lenders or all
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by any Agent
or any Lender for the payment of the Company Guaranteed Obligations may be sold,
exchanged, waived, surrendered or released.  Neither the Administrative Agent,
the Collateral Agent nor any Lender or other Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Company Guaranteed Obligations or for the guarantee
contained in this Article 8 or any property subject thereto.
 
Section 8.04.  Guarantee Absolute and Unconditional.  The Company waives any and
all notice of the creation, renewal, extension or accrual of any of the Company
Guaranteed Obligations and notice of or proof of reliance by any Agent or any
Lender upon the guarantee contained in this Article 8 or acceptance of the
guarantee contained in this Article 8; the Company Guaranteed Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Article 8; and all dealings between the Company, any
of the Pipeline Company Borrowers and any Subsidiary Guarantor, on the one hand,
and the Agents and the Lenders, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Article 8.  The Company waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Pipeline Company Borrowers or any of the Subsidiary Guarantors with
respect to the Company Guaranteed Obligations.  The Company understands and
agrees that the guarantee contained in this Article 8 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of this Agreement or any other Loan Document,
any of the Company Guaranteed Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by any Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Pipeline Company Borrower, any
Subsidiary Guarantor or any other Person against any Agent or any Lender, or (c)
any other circumstance whatsoever (with or without notice to or knowledge of the
Pipeline Company Borrowers, the Subsidiary Guarantors or the Company), other
than payment or performance, which constitutes, or might be construed to
constitute, an equitable or legal discharge of Pipeline Company Borrowers or the
Subsidiary Guarantors for the Company Guaranteed Obligations, or of the Company
under the guarantee contained in this Article 8, in bankruptcy or in any other
instance.  When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against the Company, any Agent or any Lender may, but shall
be under no obligation to, make a similar demand on or otherwise pursue such
rights and remedies as it may have against any Pipeline Company Borrower, any
Subsidiary Guarantor or any other Person or against any collateral security or
guarantee for the Company Guaranteed Obligations or any right of offset with
respect thereto, and any failure by any Agent or any Lender to make any such
demand, to pursue such other rights or remedies or to collect any payments from
any Pipeline Company Borrower, any Subsidiary Guarantor or any other Person or
to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of any Pipeline Company Borrower, any
Subsidiary Guarantor or any other Person or any such collateral security,
guarantee or right of offset, shall not relieve the Company of any obligation or
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of any Agent or any
Lender against the Company.  For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.
 
Section 8.05.  Reinstatement.  The guarantee contained in this Article 8 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Company Guaranteed Obligations is
rescinded or must otherwise be restored or returned by any Agent or any Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Company, any Pipeline Company Borrower or any Subsidiary Guarantor, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, the Company, any Pipeline Company Borrower or
any Subsidiary Guarantor or any substantial part of its or their respective
property, or otherwise, all as though such payments had not been made.
 
ARTICLE 9
The Agents
 
Each of the Lenders and each Issuing Bank hereby irrevocably appoints each of
the Administrative Agent and the Collateral Agent as its agent and authorizes
each of the Administrative Agent and the Collateral Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent and the Collateral Agent by the terms hereof and of the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.
 
Any bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrowers or
any Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.
 
No Agent shall not have any duties or obligations except those expressly set
forth herein or in the Security Agreement.  Without limiting the generality of
the foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) no
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise in writing as
directed by the Majority Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.02), and (c) except as expressly set forth herein, no Agent shall have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrowers or any of their Subsidiaries that is
communicated to or obtained by the bank serving as an Agent or any of its
Affiliates in any capacity.  No Agent shall be liable for any action taken or
not taken by it with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct.  No Agent shall be deemed to have knowledge of
any Default unless and until written notice thereof is given to such Agent by a
Borrower or a Lender, and no Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein, (iv) the validity, enforceability, effectiveness
or genuineness of this Agreement or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article 3 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
 
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  Each Agent may consult
with legal counsel (who may be counsel for a Credit Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
Any Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent.  Any Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of any Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as an Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent or
Collateral Agent as provided in this paragraph, each of the Administrative Agent
and the Collateral Agent may resign at any time by notifying the Lenders, each
Issuing Bank and the Company.  Upon any such resignation, the Majority Lenders
shall have the right, in consultation with the Company, to appoint a
successor.  If no successor shall have been so appointed by the Majority Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders and each Issuing Bank, appoint a successor Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank.  Upon
the acceptance of its appointment as Administrative Agent or Collateral Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrowers to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Company and such successor.  After an Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent or Collateral Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.
 
ARTICLE 10
Miscellaneous
 
Section 10.01.  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(i)  if to the Company, to it at El Paso Building, 1001 Louisiana Street,
Houston, Texas 77002, Attention of Treasurer  (Telecopy No. (713) 420-2708);
 
(ii)  if to EPNGC or TGPC, to it c/o the Company at the address specified in
clause (i) above;
 
(iii)  if to the Administrative Agent, to:
 
(iv)  
JPMorgan Chase Bank, N.A.

 
 
Technology, Shared Tech & Operation Commercial Loans

 
 
L&A Project Texas

 
 
1111 Fannin, Floor 10

 
 
Houston, TX 77002

 
 
Attention of Ina S. Tjahjono

 
 
Telecopy No. (713) 427-6307

 
with a copy to:
 
JPMorgan Chase Bank, N.A.
 
712 Main St, 12 Fl. Central
 
Houston, TX 77002
 
Attention of Robert Traband
 
Telecopy No. (713) 216-8870
 
(v)  if to the Collateral Agent, to:
 
(vi)  
JPMorgan Chase Bank, N.A.

 
 
Institutional Trust Services

 
 
4 New York Plaza, 15th Floor

 
 
New York, NY 10004

 
 
Attention of International/Project Finance, James Foley

 
 
Telecopy No. (212) 623-6216

 
with a copy to:
 
JPMorgan Chase Bank, N.A.
 
712 Main St, 12 Fl. Central
 
Houston, TX 77002
 
Attention of Robert Traband
 
Telecopy No. (713) 216-8870
 
(vii)  if to JPMCB in its capacity as an Issuing Bank, to it at JPMorgan Chase
Bank, N.A., 10420 Highland Manor Drive, 4th Floor, Tampa Bay, Florida 33610,
Attention of James Alonzo, Telecopy No. (813) 432-5161;
 
(viii)  if to Citibank in its capacity as an Issuing Bank, to it at Citibank,
N.A., 333 Clay Street / Suite 3700, Houston, TX  77002, Attention of Nan Dockal,
Telecopy No. (713) 654-2849;
 
(ix)  if to any other Lender in its capacity as an Issuing Bank, to it at the
address provided to the Company for notices to such Issuing Bank in such
capacity; and
 
(x)  if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
 
(b)  Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or a Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
(c)  Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given and
effective, if sent by mail or courier on the date of delivery thereof to the
address specified herein for such notice, or if by telecopier when the
answerback is received or if by other means, on the date of receipt; provided
that a notice given by telecopier or electronic communication in accordance with
this Section 10.01 but received on any day other than a Business Day or after
business hours in the place of receipt, will be deemed to be received on the
next Business Day in that place.
 
Section 10.02.  Waivers; Amendments.  (a) No failure or delay by any Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the Agents,
each Issuing Bank and the Lenders hereunder are cumulative and are not exclusive
of any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time.
 
(b)  Except as expressly provided herein or in the applicable Loan Document, no
provision of this Agreement or any other Loan Document may be waived, amended or
modified, and no consent may be granted with respect to any departure by the
Administrative Agent, any Lender or any Credit Party with respect hereto or
thereto, except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Majority Lenders or by the Borrowers and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such waiver, amendment or modification of this Agreement or any other Loan
Document, and no consent with respect to any departure by the Administrative
Agent, any Lender, or any Credit Party with respect hereto or thereto, shall:
 
(i)  increase the Commitment of any Lender, without the written consent of such
Lender;
 
(ii)  reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby;
 
(iii)  postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby;
 
(iv)  issue any Letter of Credit with an expiration date, or extend the
expiration date of any Letter of Credit, to a date that is later than the fifth
Business Days prior to the Revolving Maturity Date, without the written consent
of each Revolving Lender and the Issuing Bank of such Letter of Credit;
 
(v)  change Section 2.16(b) or 2.16(c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender;
 
(vi)  release any Subsidiary Guarantor from its obligations under the Subsidiary
Guarantee Agreement, without the written consent of each Lender, except in
connection with the Disposition or merger of such Subsidiary Guarantor that is
otherwise permitted hereunder;
 
(vii)  release the Company from its guarantee obligations under Article 8,
without the written consent of each Lender;
 
(viii)  release all or substantially all of the Collateral, without the written
consent of each Lender; or
 
(ix)  change any of the provisions of this Section or the definitions of
“Majority Lenders”, or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
 
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of any Agent or any Issuing Bank hereunder or under any
other Loan Document without the prior written consent of such Agent or such
Issuing Bank, as the case may be.  Any such waiver and any such amendment or
modification shall apply equally to each of the Lenders and shall be binding
upon the Borrowers, the Lenders, the Issuing Banks and the Agents.  In the case
of any waiver, the Borrower, the Lenders, the Issuing Banks and the Agents shall
be restored to their former position and rights hereunder and under the other
Loan Documents, and any Default or Event of Default waived shall be deemed
waived ab initio and not continuing unless such waiver expressly provides
otherwise; but no such waiver shall extend to any subsequent or other Default or
Event of Default; and provided further that, in addition to Dispositions of
Collateral permitted by Section 6.04(a), the Majority Lenders may consent to
additional Dispositions of Collateral so long as each such Disposition is for
fair market value on an arms-length basis in a cash transaction.
 
Section 10.03.  Expenses; Indemnity; Damage Waiver.  (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit by it or any demand for payment thereunder made by such Issuing
Bank (unless included in the fees charged separately by such Issuing Bank in
respect of such Letter of Credit) and (iii) all out-of-pocket expenses incurred
by any Agent, any Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Issuing Bank or,
during the continuation of any Default, any other Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during  any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
(b)  Each of the Borrowers shall indemnify, without duplication, each Agent,
each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the applicable Issuing Bank
to honor a demand for payment under a Letter of Credit issued by it in
accordance with applicable law if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Company or any of its Subsidiaries,
or any Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, in any of the foregoing circumstances as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (i) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from or to
have been attributable to the gross negligence or willful misconduct of such
Indemnitee or its employees or agents or (ii) have arisen from a dispute between
or among the Arrangers, the Administrative Agent or the Lenders or from a claim
of an Indemnitee against another Indemnitee which in either case is not a direct
or indirect result of any act or omission of the Borrowers or any of their
subsidiaries.  The indemnification provisions of this Section 10.03(b) are not
intended to constitute a guaranty of payment of any principal, interest,
facility or commitment fees, rental or other lease payments, or analogous
amounts, under the Loans or any other Secured Obligations; provided that nothing
in this Section 10.03(b) shall limit the liability of any Borrower for the
payment of the Loans or any Secured Obligations, which liability arises under
any other Loan Document, including any liability arising under this Agreement.
 
(c)  To the extent that any Borrower fails to pay any amount required to be paid
by it to any Agent or any Issuing Bank under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to such Agent or such Issuing Bank,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on the
Commitments at such time, or if the Commitments have terminated or expired,
based on the Credit Exposures at such time) of such unpaid amount; provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against such
Agent or such Issuing Bank in its capacity as such.
 
(d)  To the extent permitted by applicable law, the Borrowers shall not and each
Indemnitee, by its acceptance of any right to or benefit of indemnification
under this Agreement and as a condition to its rights to and benefits of
indemnification provided for herein, agrees that it shall not, assert, and
hereby waives, any claim against any Indemnitee or any Borrower, respectively,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof.
 
(e)  All amounts due under this Section shall be payable not later than 30 days
after the delivery of written demand to the Company therefor.
 
Section 10.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrowers
may not assign or otherwise transfer any of their respective rights or
obligations hereunder in a transaction not permitted hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by any
Borrower without such consent shall be null and void), and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit), Participants (to
the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, each Issuing Bank and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
 
(b)  (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and its Loans (if any)) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:
 
(A)  the Company, provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other assignee; and
 
(B)  the Administrative Agent; and
 
(C)  each Issuing Bank.
 
(ii)  Assignments shall be subject to the following additional conditions:
 
(A)  except (i) in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment (or, if the applicable Commitment is not then
in effect, the outstanding principal balance of the Loans of the assigning
Lender subject to each such assignment) or (ii) if each of the Company (unless
an Event of Default has occurred and is continuing) and the Administrative Agent
otherwise consent, the amount of the Commitment (or, if the applicable
Commitment is not then in effect, the outstanding principal balance of the
Loans) of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall be $5,000,000 or any increment of
$1,000,000 in excess thereof; provided that related Approved Funds shall be
aggregated for purposes of such minimum assigned amount;
 
(B)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
 
(C)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in connection with simultaneous assignments to or by two or more related
Approved Funds;
 
(D)  the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more individuals (each such individual, a “Credit Contact”) to
whom all syndicate-level information (which may contain material non-public
information about the Borrowers, the Credit Parties and their Related Parties or
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and
 
(E)  in the case of an assignment by a Lender to a CLO (as defined below)
managed or administered by such Lender or an Affiliate of such Lender, the
assigning Lender shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement, provided that the
Assignment and Assumption between such Lender and such CLO may provide that such
Lender will not, without the consent of such CLO, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such CLO.
 
For the purposes of this Section 10.04(b), the terms “Approved Fund” and “CLO”
have the following meanings:
 
“Approved Fund” means, with respect to any Lender, (a) a CLO managed or
administered by such Lender or an Affiliate of such Lender and (b) with respect
to any Lender that is a fund which invests in bank loans and similar extensions
of credit, any other fund that invests in bank loans and similar extensions of
credit and is managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
 
“CLO” means, with respect to any Lender, any entity (whether a corporation,
partnership, trust or otherwise) that is engaged in making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit in the
ordinary course and is administered or managed by such Lender or an Affiliate of
such Lender.
 
(iii)  Subject to execution and delivery thereof and acceptance and recording
thereof pursuant to paragraph (b)(iv) of this Section, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 10.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
 
(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register as to the
identity of the Lenders shall be conclusive, and as to the other items referred
to above shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, each Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Company, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(c)  Any Lender may, without the consent of the Borrowers, the Administrative
Agent, or any Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it and Notes held by it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain the holder of its Notes (if any) for all purposes of this Agreement and
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (C) the Borrowers, the Administrative Agent, each
Issuing Bank and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant.  Subject to paragraph (d) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 with respect to its participations
hereunder to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section and provided
that such Participant shall have complied with any obligation in respect thereof
that it would have had as a Lender.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.16(c)
as though it were a Lender.
 
(d)  A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 2.15(e) and (f)
as though it were a Lender.
 
(e)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
Section 10.05.  Survival.  All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as of
the date made, or any date referred to therein, as applicable, (but without
being deemed remade on or as of any subsequent date by reason of this Section
10.05) as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.13, 2.14, 2.15 and 10.03
and Article 9 shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
 
Section 10.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 3.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
 
Section 10.07.  Severability.  To the fullest extent permitted by applicable law
any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
 
Section 10.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, subject to the terms and provisions of the Security Agreement and
the other Loan Documents, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of a
Borrower against any of and all the obligations of such Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have but are subject to the terms and
provisions of the Security Agreement and the other Loan Documents.
 
Section 10.09.  Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
(b)  Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding by the Administrative Agent, the Collateral
Agent any Issuing Bank or any Lender arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment obtained in any
such action or proceeding, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against any Borrower or its
properties in the courts of any jurisdiction.
 
(c)  Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
(d)  Each party to this Agreement irrevocably consents to service of process in
any action or proceeding referred to in Section 10.09 by the mailing thereof by
certified mail, return receipt requested, addressed as provided in Section
10.01(a), with a copy thereof to the “General Counsel” of such Person at such
same address.
 
Section 10.10.  Waiver Of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 10.11.  Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 10.12.  Confidentiality.  Each of the Administrative Agent, the
Collateral Agent, each Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors involved in
the financing provided for herein (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
applicable to it, (d) to any other party to this Agreement, (e) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (f) subject
to an agreement to comply with the provisions of this Section 10.12 or a
separate agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(ii) any pledgee referred to in Section 10.04(e) or (iii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Borrower and its obligations, (g) with the consent of a Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than a Borrower or any of its
Subsidiaries, the Administrative Agent, the Collateral Agent, any Issuing Bank
or any other Lender.  For the purposes of this Section, “Information” means all
information received from a Borrower or any of its Subsidiaries relating to any
Borrower or any of its Subsidiaries or its businesses, other than any such
information that is available to the Administrative Agent, the Collateral Agent,
any Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
such Borrower; provided that, in the case of information received from a
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information; and nothing in the
foregoing authorization shall apply to any disclosure that would constitute a
violation of applicable federal and state securities laws.
 
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWERS AND ITS AFFILIATES AND  THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, CREDIT PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
 
Section 10.13.  Security Agreement.  Each of the Lenders, for itself and for
each of its Affiliates, and each Issuing Bank hereby (i) approves the Security
Agreement and (ii) irrevocably authorizes and directs the Collateral Agent, and
any successor thereof appointed pursuant to Article 9, to take such actions on
its behalf and to exercise such powers as are delegated to the Collateral Agent
by the terms of the Security Agreement, together with such actions and powers as
are reasonably incidental thereto.  The Collateral Agent is hereby authorized
and directed to execute and deliver the Security Agreement on behalf of the
Lenders.  Until the Final Payment Date shall have occurred, to the extent the
Security Agreement amends, modifies or supplements any term or provision hereof,
it shall constitute an amendment and modification to, and supplement of, this
Agreement.  Each Lender that is now, or hereafter becomes, a party to this
Agreement (including each Person that becomes a Lender pursuant to Section
10.04) and each Person (including any Affiliate of a Lender that party to any
Secured Hedging Agreement) otherwise claiming rights pursuant to this Agreement
(a) consents to the provisions of the Security Agreement and (b) agrees by being
or becoming a Lender hereunder or otherwise claiming any such rights, to become
or be bound by the Security Agreement and each other document entered into by
the Administrative Agent on behalf of the Secured Parties pursuant to the terms
and provisions of the Security Agreement.
 
Section 10.14.  Amendment and Restatement and Continuing Effect.  This Agreement
constitutes for all purposes an amendment and a restatement of the Existing
Facility and as of the Effective Date all commitments or loans outstanding, or
any letter of credit issued, under the Existing Facility shall constitute
Commitments and Letters of Credit under this Agreement.  The Existing Facility,
as amended and restated hereby, continues in full force and effect as so amended
and restated by this Agreement.
 
Section 10.15.  USA Patriot Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.
 
Section 10.16.  Releases.  (a) On the Effective Date, without further action by
any party to the Loan Documents, (i) each Subsidiary listed on Schedule 10.16(a)
(the “Released Parties”) shall cease to be a Subsidiary Guarantor or a Borrower,
(ii) each of the Released Parties shall cease to be a “Grantor” under the
Security Agreement, (iii) any property of a Released Party in which a security
interest is granted by such Released Party pursuant to the Security Documents
shall be released from such security interest and shall no longer constitute
Collateral and (iv) the Released Parties shall cease to be parties to the Loan
Documents or to have any rights or obligations thereunder.
 
(b)  The Administrative Agent shall (i) from time to time upon the reasonable
request of the Company, at the sole expense of the Company, execute and deliver
to the Company such instruments and documents as the Company may reasonably
request to fully effect solely the foregoing releases, terminations and
discharges, and (ii) return to the Company any certificate or other instruments
delivered to the Administrative Agent in connection with the Existing Credit
Agreement and Security Documents all security interests in which are released
pursuant to Section 10.16(a).
 
[SIGNATURE PAGES BEGIN ON NEXT PAGE]
 

      
                                 
      
        Third Amended and Restated Credit Agreement      
    


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
EL PASO CORPORATION
 
 
By:
 
Name:
Title:





EL PASO NATURAL GAS COMPANY
 
 
By:
 
Name:
Title:





TENNESSEE GAS PIPELINE COMPANY
 
 
By:
 
Name:
Title:





--------------------------------------------------------------------------------


 

 


COLORADO INTERSTATE GAS COMPANY,
solely as Borrower (as such term is defined under the Existing Facility) under
the Existing Facility
 
 
By:
 
Name:
Title:





--------------------------------------------------------------------------------


 

 


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as an Issuing Bank and as a Lender
 
 
By:
/s/ Robert Traband
Name:Robert Traband
Title:Executive Director




